UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-7061 Name of Registrant: Putnam Capital Appreciation Fund Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: Beth S. Mazor, Vice President Putnam Capital Appreciation Fund One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 05/31/2007 Date of reporting period: 07/01/2006 - 06/30/2007 Item 1: Proxy Voting Record Registrant: Putnam Capital Appreciation Fund Accredited Home Lenders Holding Company Ticker Security ID: Meeting Date Meeting Status LEND CUSIP9 00437P107 09/14/2006 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For 2 Increase in Authorized Common Mgmt For For For Stock 3 Right to Adjourn Meeting Mgmt For For For 4 Transaction of Other Business Mgmt For Against Against ACCURIDE CORP Ticker Security ID: Meeting Date Meeting Status ACW CUSIP9 004398103 06/14/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Mark Dalton Mgmt For Withhold Against Elect Frederick Goltz Mgmt For Withhold Against Elect James Greene, Jr. Mgmt For Withhold Against Elect Donald Johnson, Jr. Mgmt For Withhold Against Elect Terrence Keating Mgmt For Withhold Against Elect Charlie Rentschler Mgmt For Withhold Against Elect Donald Roof Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 PROPOSAL TO AMEND AND Mgmt For Against Against RESTATE THE COMPANY'S 2005 INCENTIVE AWARD PLAN. Acxiom Corp. Ticker Security ID: Meeting Date Meeting Status ACXM CUSIP9 005125109 09/27/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Durham Mgmt For For For Elect William Henderson Mgmt For For For Elect Ann Hasselmo Mgmt For For For Elect Charles Morgan Mgmt For For For Adaptec Inc Ticker Security ID: Meeting Date Meeting Status ADPT CUSIP 00651F 09/14/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jon Castor Mgmt For For For Elect Joseph Kennedy Mgmt For For For Elect Robert Loarie Mgmt For For For Elect D. Scott Mercer Mgmt For For For Elect Judith O'Brien Mgmt For For For Elect Charles Robel Mgmt For For For Elect Subramanian Sundaresh Mgmt For For For Elect Douglas Van Houweling, Mgmt For For For Ph.D. 2 TO APPROVE THE ADAPTEC, Mgmt For For For INC. 2 3 Ratification of Auditor Mgmt For For For Adtran Inc Ticker Security ID: Meeting Date Meeting Status ADTN CUSIP9 00738A106 05/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Mark Smith Mgmt For For For Elect Thomas Stanton Mgmt For For For Elect H. Fenwick Huss Mgmt For For For Elect William Marks Mgmt For For For Elect James Matthews Mgmt For For For Elect Balan Nair Mgmt For For For Elect Roy Nichols Mgmt For For For 2 Ratification of Auditor Mgmt For For For Advanced Energy Ticker Security ID: Meeting Date Meeting Status AEIS CUSIP9 007973100 05/02/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Douglas Schatz Mgmt For For For Elect Richard Beck Mgmt For For For Elect Hans Georg Betz Mgmt For For For Elect Joseph Bronson Mgmt For For For Elect Trung Doan Mgmt For For For Elect Barry Posner Mgmt For For For Elect Thomas Rohrs Mgmt For For For Elect Elwood Spedden Mgmt For For For 2 Stock Option Plan Mgmt For For For 3 AMENDMENT OF 2003 STOCK Mgmt For For For OPTION PLAN. 4 Ratification of Auditor Mgmt For For For Aeropostale Inc Ticker Security ID: Meeting Date Meeting Status ARO CUSIP9 007865108 06/20/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Julian R. Geiger Mgmt For For For Elect Bodil Arlander Mgmt For For For Elect Ronald Beegle Mgmt For For For Elect John Haugh Mgmt For For For Elect Robert Chavez Mgmt For For For Elect Mindy Meads Mgmt For For For Elect John D. Howard Mgmt For For For Elect David Vermylen Mgmt For For For Elect Karin Hirtler-Garvey Mgmt For For For 2 Amendment to the 2002 Long-Term Mgmt For For For Incentive Plan 3 Ratification of Auditor Mgmt For For For Aetna Inc Ticker Security ID: Meeting Date Meeting Status AET CUSIP9 00817Y108 04/27/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Frank Clark Mgmt For For For Elect Betsy Cohen Mgmt For For For Elect Molly Coye Mgmt For For For Elect Barbara Franklin Mgmt For For For Elect Jeffrey Garten Mgmt For For For Elect Earl Graves Mgmt For For For Elect Gerald Greenwald Mgmt For For For Elect Ellen Hancock Mgmt For For For Elect Edward Ludwig Mgmt For For For Elect Joseph Newhouse Mgmt For For For Elect Ronald Williams Mgmt For For For 2 APPROVAL OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTING FIRM 3 AMENDMENT TO ARTICLES OF Mgmt For For For INCORPORATION 4 SHAREHOLDER PROPOSAL ON ShrHoldr Against Against For CUMULATIVE VOTING 5 Shareholder Proposal Regarding ShrHoldr Against Against For Nominating a Director Agilysys Inc. Ticker Security ID: Meeting Date Meeting Status AGYS Cusip 00847J105 07/28/2006 Voted Meeting Type Country of Trade Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Director Charles F. Christ Mgmt For For For Elect Director Arthur Rhein Mgmt For For For Elect Director Thomas C. Sullivan Mgmt For For For 2 Approve Omnibus Stock Plan Mgmt For Against Against AK Steel Holdings Corp. Ticker Security ID: Meeting Date Meeting Status AKS CUSIP9 001547108 05/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Abdoo Mgmt For For For Elect John Brinzo Mgmt For For For Elect William Gerber Mgmt For For For Elect Bonnie Hill Mgmt For For For Elect Robert Jenkins Mgmt For For For Elect Daniel Meyer Mgmt For For For Elect Shirley Peterson Mgmt For For For Elect James Thomson Mgmt For For For Elect James Wainscott Mgmt For For For Alaska Air Group Inc Ticker Security ID: Meeting Date Meeting Status ALK CUSIP9 011659109 06/12/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Ayer Mgmt For For For Elect R. Marc Langland Mgmt For For For Elect Dennis Madsen Mgmt For For For 2 STOCKHOLDER PROPOSAL ON ShrHoldr Against Abstain REIMBURSEMENT FOR SHORT- SLATE PROXY CONTESTS 3 Shareholder Proposal Regarding ShrHoldr Against Abstain Cumulative Voting 4 Shareholder Proposal Regarding an ShrHoldr Against Abstain Independent Board Chairman 5 Shareholder Proposal Regarding ShrHoldr Against Abstain Special Shareholder Meetings 6 STOCKHOLDER PROPOSAL TO ShrHoldr Against Abstain REQUIRE SHAREHOLDER VOTE ON POISON PILL Albany International Corp. Ticker Security ID: Meeting Date Meeting Status AIN CUSIP9 012348108 04/13/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Frank Schmeler Mgmt For Withhold Against Elect Joseph Morone Mgmt For Withhold Against Elect Thomas Beecher, Jr. Mgmt For Withhold Against Elect Christine Standish Mgmt For Withhold Against Elect Erland Kailbourne Mgmt For Withhold Against Elect John Standish Mgmt For Withhold Against Elect Juhani Pakkala Mgmt For Withhold Against Elect Paula Cholmondeley Mgmt For Withhold Against Elect John Cassidy, Jr. Mgmt For Withhold Against Elect Edgar Hotard Mgmt For Withhold Against Albany Molecular Research Inc Ticker Security ID: Meeting Date Meeting Status AMRI CUSIP9 012423109 06/04/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Thomas E. D'Ambra Mgmt For For For Elect Anthony M. Tartaglia Mgmt For For For Elect Veronica Jordan Mgmt For For For Alliant Energy Corp. Ticker Security ID: Meeting Date Meeting Status LNT CUSIP9 018802108 05/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Leach Mgmt For For For Elect Michael L. Bennett Mgmt For For For Elect Darryl Hazel Mgmt For For For Elect David Perdue Mgmt For For For Elect Judith Pyle Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Alpharma Inc Ticker Security ID: Meeting Date Meeting Status ALO CUSIP9 020813101 06/05/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Finn Jacobsen Mgmt For Withhold Against Elect Peter Ladell Mgmt For Withhold Against Elect Dean Mitchell Mgmt For Withhold Against Elect Ramon Perez Mgmt For Withhold Against Elect David U'Prichard Mgmt For Withhold Against Elect Peter Tombros Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For American Dental Partners Ticker Security ID: Meeting Date Meeting Status ADPI CUSIP9 025353103 04/27/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gerard Moufflet Mgmt For For For Elect Robert Hunter, DMD Mgmt For For For 2 Amendment to Employee Stock Mgmt For For For Purchase Plan 3 Ratification of Auditor Mgmt For For For American Financial Group Inc Ticker Security ID: Meeting Date Meeting Status AFG CUSIP9 025932104 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Carl Lindner Mgmt For For For Elect Carl Lindner, III Mgmt For For For Elect S. Craig Lindner Mgmt For For For Elect Kenneth Ambrecht Mgmt For For For Elect Theodore Emmerich Mgmt For For For Elect James Evans Mgmt For For For Elect Terry Jacobs Mgmt For For For Elect William Martin Mgmt For For For Elect William Verity Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2007 Annual Senior Executive Mgmt For For For Bonus Plan American Physicians Capital Inc Ticker Security ID: Meeting Date Meeting Status ACAP CUSIP9 028884104 05/01/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Stephen Hayes Mgmt For For For Elect Mitchell Rinek Mgmt For For For 2 Ratification of Auditor Mgmt For For For Americredit Corp. Ticker Security ID: Meeting Date Meeting Status ACF CUSIP9 03060R101 10/25/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Daniel E. Berce Mgmt For For For Elect James H. Greer Mgmt For For For 2 Election of Director ShrHoldr Against Against For Amerisafe Inc Ticker Security ID: Meeting Date Meeting Status AMSF CUSIP9 03071H100 06/14/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jared Morris Mgmt For For For Elect Sean Traynor Mgmt For For For Elect Daniel Phillips Mgmt For For For Elect Millard Morris Mgmt For For For 2 Elect Millard Morris Mgmt For For For Ameron International Corp. Ticker Security ID: Meeting Date Meeting Status AMN CUSIP9 030710107 03/21/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect J. Michael Hagan Mgmt For For For Elect Dennis Poulsen Mgmt For For For 2 Ratification of Auditor Mgmt For For For Amerus Group Company Ticker Security ID: Meeting Date Meeting Status AMH CUSIP9 03072M108 10/19/2006 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For Amgen Inc Ticker Security ID: Meeting Date Meeting Status AMGN CUSIP9 031162100 05/09/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: MR. Mgmt For Against Against FRANK J. BIONDI, JR. 2 ELECTION OF DIRECTOR: MR. Mgmt For For For JERRY D. CHOATE 3 ELECTION OF DIRECTOR: MR. Mgmt For For For FRANK C. HERRINGER 4 ELECTION OF DIRECTOR: DR. Mgmt For For For GILBERT S. OMENN 5 Ratification of Auditor Mgmt For For For 6 Certificate of Incorporation Mgmt For For For 7 Amendment to the Bylaws to Mgmt For For For Declassify the Board 8 STOCKHOLDER PROPOSAL #1 ShrHoldr Against Against For (ANIMAL WELFARE POLICY). 9 STOCKHOLDER PROPOSAL #2 ShrHoldr Against Against For (SUSTAINABILITY REPORT). Amicas Inc Ticker Security ID: Meeting Date Meeting Status AMCS CUSIP9 001712108 06/05/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Phillip Berman Mgmt For For For Elect Stephen DeNelsky Mgmt For For For Elect Stephen Kahane Mgmt For For For Elect Stephen Lifshatz Mgmt For For For Elect David Shepherd Mgmt For For For Elect John Sviokla Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 TO APPROVE THE 2007 Mgmt For For For EMPLOYEE STOCK PURCHASE PLAN. Amphenol Corp. Ticker Security ID: Meeting Date Meeting Status APH CUSIP9 032095101 05/23/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Stanley Clark Mgmt For For For Elect Andrew Lietz Mgmt For For For Elect Martin Loeffler Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 APPROVAL OF THE INCREASE IN Mgmt For For For THE NUMBER OF AUTHORIZED SHARES. Anchor BanCorp Wisconsin, Inc. Ticker Security ID: Meeting Date Meeting Status ABCW Cusip 32839102 07/25/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Director Holly Cremer Mgmt For For For Berkenstadt Elect Director Donald D. Mgmt For For For Kropidlowski Elect Director Mark D. Timmerman Mgmt For For For 2 Ratify Auditors Mgmt For For For Ann Taylor Stores Corp. Ticker Security ID: Meeting Date Meeting Status ANN CUSIP9 036115103 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Grayson Mgmt For For For Elect Michael Trapp Mgmt For For For 2 Management Performance Mgmt For For For Compensation Plan 3 Ratification of Auditor Mgmt For For For Ansoft Corp. Ticker Security ID: Meeting Date Meeting Status ANST CUSIP9 036384105 09/06/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Nicholas Csendes Mgmt For For For Elect Zoltan J. Cendes, Ph.D. Mgmt For For For Elect Paul Quast Mgmt For For For Elect Peter Robbins Mgmt For For For Elect John N. Whelihan Mgmt For For For Anthracite Capital Inc Ticker Security ID: Meeting Date Meeting Status AHRPRC CUSIP9 037023108 05/22/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Donald Drapkin Mgmt For For For Elect Carl F. Geuther Mgmt For For For Elect John Levy Mgmt For For For 2 Ratification of Auditor Mgmt For For For Apple Computers Inc Ticker Security ID: Meeting Date Meeting Status AAPL CUSIP9 037833100 05/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Campbell Mgmt For For For Elect Millard Drexler Mgmt For For For Elect Albert Gore, Jr. Mgmt For For For Elect Steven Jobs Mgmt For For For Elect Arthur Levinson Mgmt For For For Elect Eric Schmidt, PhD Mgmt For For For Elect Jerome York Mgmt For For For 2 TO APPROVE AMENDMENTS TO Mgmt For Against Against THE APPLE INC. 2003 EMPLOYEE STOCK PLAN. 3 TO APPROVE AMENDMENTS TO Mgmt For For For THE APPLE INC. EMPLOYEE STOCK PURCHASE PLAN. 4 TO APPROVE AMENDMENTS TO Mgmt For Against Against THE 1 OPTION PLAN. 5 Ratification of Auditor Mgmt For For For 6 Shareholder Proposal Regarding ShrHoldr Against Against For Option Dating Policy 7 Shareholder Proposal Regarding ShrHoldr Against Against For Pay for Performance 8 Shareholder Proposal ShrHoldr Against Against For RegardingEnvironmental Report 9 Shareholder Proposal ShrHoldr Against Against For RegardingEquity Retention Policy 10 Shareholder Proposal ShrHoldr Against Against For RegardingElectronic Waste 11 Shareholder Proposal ShrHoldr Against Against For RegardingAdvisory Vote on Compensation Applera Corp. Ticker Security ID: Meeting Date Meeting Status ABI CUSIP9 038020103 10/19/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard H. Ayers Mgmt For For For Elect Jean-Luc Bélingard Mgmt For For For Elect Robert H. Hayes Mgmt For For For Elect Arnold J. Levine Mgmt For For For Elect William H. Longfield Mgmt For For For Elect Theodore E. Martin Mgmt For For For Elect Carolyn W. Slayman Mgmt For For For Elect Orin R. Smith Mgmt For For For Elect James R. Tobin Mgmt For Withhold Against Elect Tony L. White Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendments Corporation Mgmt For For For Certificate 4 Amendment to the Applera Mgmt For For For Corporation Stock Option Plan 5 Amendment to the Applera Mgmt For For For Corporation Stock Option Plan Applied Industrial Technologies Inc Ticker Security ID: Meeting Date Meeting Status AIT CUSIP9 03820C105 10/24/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Thomas Commes Mgmt For For For Elect Peter Dorsman Mgmt For For For Elect J. Michael Moore Mgmt For For For Elect Jerry Thornton, Ph.D. Mgmt For For For 2 RATIFICATION OF APPOINTMENT Mgmt For For For OF INDEPENDENT AUDITORS. Applied Materials Inc Ticker Security ID: Meeting Date Meeting Status AMAT CUSIP9 038222105 03/14/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Armacost Mgmt For For For Elect Robert Brust Mgmt For For For Elect Deborah Coleman Mgmt For For For Elect Philip Gerdine Mgmt For For For Elect Thomas Iannotti Mgmt For For For Elect Charles Liu Mgmt For For For Elect James Morgan Mgmt For For For Elect Gerhard Parker Mgmt For For For Elect Willem Roelandts Mgmt For For For Elect Michael Splinter Mgmt For For For 2 TO APPROVE THE AMENDED Mgmt For For For AND RESTATED EMPLOYEE STOCK INCENTIVE PLAN. 3 TO APPROVE THE AMENDED Mgmt For For For AND RESTATED EMPLOYEES STOCK PURCHASE PLAN. 4 TO APPROVE THE AMENDED Mgmt For For For AND RESTATED SENIOR EXECUTIVE BONUS PLAN. 5 Ratification of Auditor Mgmt For For For Arctic Cat, Inc. Ticker Security ID: Meeting Date Meeting Status ACAT Cusip 39670104 08/02/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Director William G. Ness Mgmt For Withhold Against Elect Director Gregg A. Ostrander Mgmt For Withhold Against Arkansas Best Corp. Ticker Security ID: Meeting Date Meeting Status ABFS CUSIP9 040790107 04/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Alden Mgmt For For For Elect Frank Edelstein Mgmt For For For Elect Robert Young, III Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal to Declassify ShrHoldr Against For Against the Board ASE Test Limited Ticker Security ID: Meeting Date Meeting Status ASTSF CUSIP9 Y02516105 06/29/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 TO ADOPT THE 2006 ACCOUNTS Mgmt For For For AND REPORTS. 2 Appointment of Auditor and Mgmt For For For Authority to Set Fees 3 AUTHORITY TO ISSUE SHARES. Mgmt For Against Against 4 AUTHORITY TO ISSUE Mgmt For Against Against SECURITIES. 5 TO APPROVE THE CONTINUED Mgmt For Against Against ADOPTION OF THE DIVIDEND POLICY OF THE COMPANY. Aspen Technology Inc Ticker Security ID: Meeting Date Meeting Status AZPN CUSIP9 045327103 12/07/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Mark Fusco Mgmt For For For Elect Gary Haroian Mgmt For For For Asset Acceptance Capital Corp. Ticker Security ID: Meeting Date Meeting Status AACC CUSIP9 04543P100 05/22/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Nathaniel Bradley IV Mgmt For For For Elect Anthony Ignaczak Mgmt For For For Elect William Jacobs Mgmt For For For 2 Amendment to the 2004 Stock Mgmt For Against Against Incentive Plan Asta Funding Inc Ticker Security ID: Meeting Date Meeting Status ASFI CUSIP9 046220109 03/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gary Stern Mgmt For For For Elect Arthur Stern Mgmt For For For Elect Herman Badillo Mgmt For For For Elect David Slackman Mgmt For For For Elect Edward Celano Mgmt For For For Elect Harvey Leibowitz Mgmt For For For Elect Alan Rivera Mgmt For For For Elect Louis Piccolo Mgmt For For For Autoliv Inc Commerce AB Ticker Security ID: Meeting Date Meeting Status ALV CUSIP9 052800109 05/03/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Alspaugh Mgmt For For For Elect Lars Westerberg Mgmt For For For Elect Walter Kunerth Mgmt For For For Elect Lars Nyberg Mgmt For For For 2 APPROVAL OF ERNST & YOUNG Mgmt For For For AB AS INDEPENDENT AUDITORS OF THE COMPANY. Bank Of America Corp. Ticker Security ID: Meeting Date Meeting Status BACRP CUSIP9 060505104 04/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM BARNET, III 2 ELECTION OF DIRECTOR: Mgmt For For For FRANK P. BRAMBLE, SR. 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For T. COLLINS 4 ELECTION OF DIRECTOR: GARY Mgmt For For For L. COUNTRYMAN 5 ELECTION OF DIRECTOR: Mgmt For For For TOMMY R. FRANKS 6 ELECTION OF DIRECTOR: Mgmt For For For CHARLES K. GIFFORD 7 ELECTION OF DIRECTOR: W. Mgmt For For For STEVEN JONES 8 ELECTION OF DIRECTOR: Mgmt For For For KENNETH D. LEWIS 9 ELECTION OF DIRECTOR: Mgmt For For For MONICA C. LOZANO 10 ELECTION OF DIRECTOR: Mgmt For For For WALTER E. MASSEY 11 ELECTION OF DIRECTOR: Mgmt For For For THOMAS J. MAY 12 ELECTION OF DIRECTOR: Mgmt For For For PATRICIA E. MITCHELL 13 ELECTION OF DIRECTOR: Mgmt For For For THOMAS M. RYAN 14 ELECTION OF DIRECTOR: O. Mgmt For For For TEMPLE SLOAN, JR. 15 ELECTION OF DIRECTOR: Mgmt For For For MEREDITH R. SPANGLER 16 ELECTION OF DIRECTOR: Mgmt For For For ROBERT L. TILLMAN 17 ELECTION OF DIRECTOR: Mgmt For For For JACKIE M. WARD 18 RATIFICATION OF THE Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 19 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For STOCK OPTIONS 20 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For NUMBER OF DIRECTORS 21 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For INDEPENDENT BOARD CHAIRMAN Bankunited Financial A Ticker Security ID: Meeting Date Meeting Status BKUNO CUSIP9 06652B103 01/23/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Lawrence Blum Mgmt For For For Elect Lauren Camner Mgmt For For For Elect Bradley Weiss Mgmt For For For Elect Dr. Albert Smith Mgmt For For For 2 APPROVAL OF THE 2007 STOCK Mgmt For For For AWARD AND INCENTIVE PLAN. 3 Increase Authorized Shares Mgmt For For For Bear Stearns Companies Inc Ticker Security ID: Meeting Date Meeting Status BSC CUSIP9 073902108 04/18/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Cayne Mgmt For For For Elect Henry Bienen Mgmt For For For Elect Carl Glickman Mgmt For For For Elect Michael Goldstein Mgmt For Withhold Against Elect Alan Greenberg Mgmt For For For Elect Donald Harrington Mgmt For For For Elect Frank Nickell Mgmt For For For Elect Paul Novelly Mgmt For For For Elect Frederic Salerno Mgmt For Withhold Against Elect Alan Schwartz Mgmt For For For Elect Warren Spector Mgmt For For For Elect Vincent Tese Mgmt For Withhold Against Elect Wesley Williams, Jr. Mgmt For For For 2 APPROVAL OF AN AMENDMENT Mgmt For Against Against TO THE STOCK AWARD PLAN. 3 APPROVAL OF AMENDMENTS TO Mgmt For Against Against THE RESTRICTED STOCK UNIT PLAN. 4 Amendment to the Capital Mgmt For For For Accumulation Plan 5 APPROVAL OF THE 2007 Mgmt For For For PERFORMANCE COMPENSATION PLAN. 6 Ratification of Auditor Mgmt For For For 7 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING A PAY-FOR- SUPERIOR-PERFORMANCE STANDARD. Berkley WR Corp. Ticker Security ID: Meeting Date Meeting Status BER CUSIP9 084423102 05/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect W. Robert Berkley, Jr Mgmt For Withhold Against Elect Mark Brockbank Mgmt For Withhold Against Elect Ronald Blaylock Mgmt For Withhold Against Elect Mary Farrell Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Best Buy Company Inc Ticker Security ID: Meeting Date Meeting Status BBY CUSIP9 086516101 06/27/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ronald James Mgmt For For For Elect Elliot Kaplan Mgmt For For For Elect Matthew Paull Mgmt For For For Elect James Press Mgmt For For For Elect Richard Schulze Mgmt For For For Elect Mary Tolan Mgmt For For For Elect Hatim Tyabji Mgmt For For For Elect Rogelio Rebolledo Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Stock and Mgmt For For For Incentive Plan Big Lots Inc Ticker Security ID: Meeting Date Meeting Status BIG CUSIP9 089302103 05/31/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jeffrey Berger Mgmt For For For Elect Sheldon Berman Mgmt For For For Elect Steven Fishman Mgmt For For For Elect David Kollat Mgmt For For For Elect Brenda Lauderback Mgmt For For For Elect Philip Mallott Mgmt For For For Elect Russell Solt Mgmt For For For Elect James Tener Mgmt For For For Elect Dennis Tishkoff Mgmt For For For 2 Ratification of Auditor Mgmt For For For Blair Corp. Ticker Security ID: Meeting Date Meeting Status BL CUSIP9 092828102 04/24/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Merger/Acquisition Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Bluelinx Holdings Inc Ticker Security ID: Meeting Date Meeting Status BXC CUSIP9 09624H109 05/30/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jeffrey Fenton Mgmt For Withhold Against Elect Richard Grant Mgmt For Withhold Against Elect Stephen Macadam Mgmt For Withhold Against Elect Richard Marchese Mgmt For Withhold Against Elect Steven Mayer Mgmt For Withhold Against Elect Charles McElrea Mgmt For Withhold Against Elect Alan Schumacher Mgmt For Withhold Against Elect Mark Suwyn Mgmt For Withhold Against Elect Lenard Tessler Mgmt For Withhold Against Elect Robert Warden Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Blyth Inc Ticker Security ID: Meeting Date Meeting Status BTH CUSIP9 09643P108 06/06/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Goergen Mgmt For For For Elect Neal Goldman Mgmt For For For Elect Howard Rose Mgmt For For For 2 Ratification of Auditor Mgmt For For For BMC Software, Inc. Ticker Security ID: Meeting Date Meeting Status BMC Cusip 55921100 08/22/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Director B. Garland Cupp Mgmt For For For Elect Director Robert E. Mgmt For For For Beauchamp Elect Director Jon E. Barfield Mgmt For For For Elect Director John W. Barter Mgmt For For For Elect Director Meldon K. Gafner Mgmt For For For Elect Director Lew W. Gray Mgmt For For For Elect Director P. Thomas Jenkins Mgmt For For For Elect Director Louis J. Lavigne, Jr. Mgmt For For For Elect Director Kathleen A. O'Neil Mgmt For For For Elect Director George F. Raymond Mgmt For For For Elect Director Tom C. Tinsley Mgmt For For For 2 Ratify Auditors Mgmt For For For 3 Approve Qualified Employee Stock Mgmt For For For Purchase Plan Books-A-Million Inc Ticker Security ID: Meeting Date Meeting Status BAMM CUSIP9 098570104 05/29/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect J. Barry Mason Mgmt For For For Elect William Rogers, Jr. Mgmt For For For Bradley Pharmaceuticals Inc Ticker Security ID: Meeting Date Meeting Status BDY CUSIP9 104576103 06/07/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Douglas Linton Mgmt For For For Elect William Murphy Mgmt For For For Elect Seth Hamot Mgmt For For For 2 Ratification of Auditor Mgmt For For For Brocade Communications Systems Inc Ticker Security ID: Meeting Date Meeting Status BRCD CUSIP9 111621108 01/25/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For Brocade Communications Systems Inc Ticker Security ID: Meeting Date Meeting Status BRCD CUSIP9 111621108 04/19/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Renato DiPentima Mgmt For For For Elect Sanjay Vaswani Mgmt For For For 2 Reverse Stock Split Followed By a Mgmt For Against Against Forward Stock Split 3 Ratification of Auditor Mgmt For For For Brown Shoe Inc Ticker Security ID: Meeting Date Meeting Status BWS CUSIP9 115736100 05/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Julie Esrey Mgmt For For For Elect Ward Klein Mgmt For For For Elect W. Patrick McGinnis Mgmt For For For Elect Diane Sullivan Mgmt For For For Elect Hal Upbin Mgmt For For For 2 REDUCE PAR VALUE OF BROWN Mgmt For For For SHOE COMMON STOCK 3 RATIFICATION OF INDEPENDENT Mgmt For For For ACCOUNTANTS Buckle Inc Ticker Security ID: Meeting Date Meeting Status BKE CUSIP9 118440106 05/31/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Daniel Hirschfeld Mgmt For For For Elect Dennis Nelson Mgmt For For For Elect Karen Rhoads Mgmt For For For Elect James Shada Mgmt For For For Elect Robert Campbell Mgmt For For For Elect Ralph Tysdal Mgmt For For For Elect Bill Fairfield Mgmt For For For Elect Bruce Hoberman Mgmt For For For Elect David Roehr Mgmt For For For Elect John Peetz Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 PROPOSAL TO ADOPT THE Mgmt For For For COMPANY'S 2007 MANAGEMENT INCENTIVE PLAN. 4 Amendment to the 2005 Restricted Mgmt For For For Stock Plan 5 Approval of Performance Goals Mgmt For For For 6 Amendment to the 1993 Director Mgmt For For For Stock Option Plan Builders Firstsource Inc Ticker Security ID: Meeting Date Meeting Status BLDR CUSIP9 12008R107 05/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ramsey Frank Mgmt For For For Elect Kevin Kruse Mgmt For For For Elect Floyd Sherman Mgmt For For For 2 APPROVAL OF BUILDERS Mgmt For Against Against FIRSTSOURCE 2007 INCENTIVE PLAN. 3 Ratification of Auditor Mgmt For For For Callon Petroleum Company Ticker Security ID: Meeting Date Meeting Status CPE CUSIP9 13123X102 05/03/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Wallace Mgmt For For For 2 Ratification of Auditor Mgmt For For For Capital One Financial Corp. Ticker Security ID: Meeting Date Meeting Status COF CUSIP9 14040H105 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect W. Ronald Dietz Mgmt For For For Elect Lewis Hay, III Mgmt For For For Elect Mayo Shattuck, III Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Adoption of Majority Vote for Mgmt For For For Election of Directors 4 STOCKHOLDER PROPOSAL: ShrHoldr Against Against For STOCKHOLDER ADVISORY VOTE ON EXECUTIVE COMPENSATION. Capital One Financial Corp. Ticker Security ID: Meeting Date Meeting Status COFPRC CUSIP9 14040H105 08/22/2006 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Career Education Corp. Ticker Security ID: Meeting Date Meeting Status CECO CUSIP9 141665109 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Patrick Gross Mgmt For Withhold Against Elect Thomas Lally Mgmt For For For Elect Steven Lesnik Mgmt For For For Elect Gary McCullough Mgmt For For For Elect Keith Ogata Mgmt For For For Elect Leslie Thornton Mgmt For For For 2 Ratification of Auditor Mgmt For For For Caremark RX Inc Ticker Security ID: Meeting Date Meeting Status CMX CUSIP9 141705103 03/16/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For Against Against 2 Right to Adjourn Meeting Mgmt For Against Against Caremark RX Inc Ticker Security ID: Meeting Date Meeting Status CMX CUSIP9 141705103 03/16/2007 Take No Action Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement ShrHoldr TNA NA 2 Right to Adjourn Meeting ShrHoldr TNA NA Cascade Corp. Ticker Security ID: Meeting Date Meeting Status CAE CUSIP9 147195101 06/05/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Nicholas Lardy Mgmt For For For Elect Nancy Wilgenbusch Mgmt For For For 2 Amendment to the Stock Mgmt For Against Against Appreciation Rights Plan Castle AM & Company Ticker Security ID: Meeting Date Meeting Status CAS CUSIP9 148411101 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Brian Anderson Mgmt For For For Elect Thomas Donahoe Mgmt For For For Elect Ann Drake Mgmt For For For Elect Michael Goldberg Mgmt For For For Elect William Hall Mgmt For For For Elect Robert Hamada Mgmt For For For Elect Patrick Herbert, III Mgmt For For For Elect Pamela Forbes Lieberman Mgmt For For For Elect John McCartney Mgmt For For For Elect Michael Simpson Mgmt For For For Catapult Communications Ticker Security ID: Meeting Date Meeting Status CATT CUSIP9 149016107 04/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Peter Cross Mgmt For For For Elect R. Stephen Heinrichs Mgmt For For For Elect Nancy Karp Mgmt For For For Elect Richard Karp, Ph.D. Mgmt For For For Elect Henry Massey, Jr. Mgmt For Withhold Against Elect John Scandalios Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Transaction of Other Business Mgmt For Against Against Caterpillar Inc Ticker Security ID: Meeting Date Meeting Status CAT CUSIP9 149123101 06/13/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Dillon Mgmt For For For Elect Juan Gallardo Mgmt For For For Elect William Osborn Mgmt For For For Elect Edward Rust, Jr. Mgmt For For For 2 RATIFY AUDITORS Mgmt For For For 3 STOCKHOLDER PROPOSAL- ShrHoldr Against Against For SEPARATE CEO & CHAIR 4 STOCKHOLDER PROPOSAL- ShrHoldr Against Against For MAJORITY VOTE STANDARD Cato Corp. Ticker Security ID: Meeting Date Meeting Status CTR CUSIP9 149205106 05/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect George Currin Mgmt For Withhold Against Elect A. F. (Pete) Sloan Mgmt For Withhold Against Elect D. Harding Stowe Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Transaction of Other Business Mgmt For Against Against CBIZ Inc. Ticker Security ID: Meeting Date Meeting Status CBZ CUSIP9 124805102 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Rick Burdick Mgmt For Withhold Against Elect Steven Gerard Mgmt For Withhold Against 2 APPROVAL OF THE 2007 Mgmt For For For EMPLOYEE STOCK PURCHASE PLAN. 3 Transaction of Other Business Mgmt For Against Against CBL & Associates Properties Inc Ticker Security ID: Meeting Date Meeting Status CBLPRB CUSIP9 124830100 05/07/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Stephen Lebovitz Mgmt For For For Elect Winston Walker Mgmt For For For 2 Ratification of Auditor Mgmt For For For Center Financial Corp. Ticker Security ID: Meeting Date Meeting Status CLFC CUSIP9 15146E102 05/23/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Hong Mgmt For For For Elect Chang Hwi Kim Mgmt For For For Elect Sang Hoon Kim Mgmt For For For Elect Jae Whan Yoo Mgmt For For For 2 Ratification of Auditor Mgmt For For For Centurytel Inc Ticker Security ID: Meeting Date Meeting Status CTL CUSIP9 156700106 05/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Boles, Jr. Mgmt For For For Elect W. Bruce Hanks Mgmt For For For Elect C. G. Melville, Jr. Mgmt For For For Elect Glen Post, III Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 TO ACT UPON A SHAREHOLDER ShrHoldr Against Against For PROPOSAL REGARDING EXECUTIVE COMPENSATION. Chattem Inc Ticker Security ID: Meeting Date Meeting Status CHTT CUSIP9 162456107 04/11/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Zan Guerry Mgmt For Withhold Against Elect Bill Stacy Mgmt For Withhold Against 2 Clarification of Stock Option and Mgmt For For For Incentive Plans 3 APPROVAL OF AN AMENDMENT Mgmt For Against Against TO THE COMPANY'S STOCK INCENTIVE PLAN-2003. 4 Ratification of Auditor Mgmt For For For Chemed Corp. Ticker Security ID: Meeting Date Meeting Status CHE CUSIP9 16359R103 05/21/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Edward Hutton Mgmt For For For Elect Kevin McNamara Mgmt For For For Elect Charles Erhart Jr. Mgmt For For For Elect Joel Gemunder Mgmt For For For Elect Patrick Grace Mgmt For For For Elect Thomas Hutton Mgmt For For For Elect Walter Krebs Mgmt For For For Elect Sandra Laney Mgmt For For For Elect Timothy O'Toole Mgmt For For For Elect Donald Saunders Mgmt For For For Elect George Walsh III Mgmt For For For Elect Frank Wood Mgmt For For For 2 Ratification of Auditor Mgmt For For For Cincinnati Bell Inc Ticker Security ID: Meeting Date Meeting Status CBBPRB CUSIP9 171871106 05/03/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Phillip Cox Mgmt For For For Elect Michael Morris Mgmt For For For Elect John Zrno Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 THE APPROVAL OF THE Mgmt For For For CINCINNATI BELL INC. 2007 LONG TERM INCENTIVE PLAN. 4 2007 Stock Option Plan for Non- Mgmt For For For Employee Directors Cisco Systems Inc Ticker Security ID: Meeting Date Meeting Status CSCO CUSIP9 17275R102 11/15/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Carol Bartz Mgmt For For For Elect M. Michele Burns Mgmt For For For Elect Michael Capellas Mgmt For For For Elect Larry Carter Mgmt For For For Elect John Chambers Mgmt For For For Elect John Hennessy Mgmt For For For Elect Richard Kovacevich Mgmt For For For Elect Roderick McGeary Mgmt For For For Elect Steven West Mgmt For For For Elect Jerry Yang Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Performance-Based Equity Compensation 4 Shareholder Proposal Regarding ShrHoldr Against Against For Pay Disparity 5 Shareholder Proposal Regarding an ShrHoldr Against Against For Internet Fragmentation Report City Bank Ticker Security ID: Meeting Date Meeting Status CTBK CUSIP9 17770A109 04/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Carroll Mgmt For For For Elect Conrad Hanson Mgmt For For For Elect Martin Heimbigner Mgmt For For For Elect R. Scott Hutchison Mgmt For For For Elect Thomas Jochums Mgmt For For For Elect John Kolodzie Mgmt For For For Elect Richard Pahre Mgmt For For For 2 Ratification of Auditor Mgmt For For For City Holdings Ticker Security ID: Meeting Date Meeting Status CHCO CUSIP9 177835105 04/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Elliot Mgmt For For For Elect Oshel B. Craigo Mgmt For Withhold Against Elect William File, III Mgmt For For For Elect Tracy W. Hylton, II Mgmt For For For Elect C. Dallas Kayser Mgmt For For For Elect Sharon H. Rowe Mgmt For For For 2 Ratification of Auditor Mgmt For For For CNA Surety Corp. Ticker Security ID: Meeting Date Meeting Status SUR CUSIP9 12612L108 04/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Philip Britt Mgmt For Withhold Against Elect James Lewis Mgmt For Withhold Against Elect Robert Tinstman Mgmt For Withhold Against Elect John Welch Mgmt For Withhold Against Elect David Edelson Mgmt For Withhold Against Elect D. Craig Mense Mgmt For Withhold Against Elect Anthony Cleberg Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Cognos Inc Ticker Security ID: Meeting Date Meeting Status COGN CUSIP9 19244C109 06/21/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Ashe Mgmt For For For Elect John Caldwell Mgmt For Withhold Against Elect Paul Damp Mgmt For For For Elect Pierre Ducros Mgmt For For For Elect Robert Korthals Mgmt For Withhold Against Elect Janet Perna Mgmt For For For Elect John J. Rando Mgmt For For For Elect William Russell Mgmt For For For Elect James Tory Mgmt For For For Elect Ron Zambonini Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to 2003-2016 Option Mgmt For For For Plan 4 Amendment to 2003 Option Plan to Mgmt For For For Comply with TSX Commerce Bancorp Ticker Security ID: Meeting Date Meeting Status CBH CUSIP9 200519106 05/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Vernon Hill, II Mgmt For Withhold Against Elect Jack Bershad Mgmt For Withhold Against Elect Joseph Buckelew Mgmt For Withhold Against Elect Donald DiFrancesco Mgmt For Withhold Against Elect Nicholas Giordano Mgmt For Withhold Against Elect Morton Kerr Mgmt For Withhold Against Elect Steven Lewis Mgmt For Withhold Against Elect John Lloyd Mgmt For Withhold Against Elect George Norcross, III Mgmt For Withhold Against Elect Daniel Ragone Mgmt For Withhold Against Elect William Schwartz, Jr. Mgmt For Withhold Against Elect Joseph Tarquini, Jr. Mgmt For Withhold Against Elect Joseph Vassalluzzo Mgmt For Withhold Against Commerce Group Inc Ticker Security ID: Meeting Date Meeting Status CGI CUSIP9 200641108 05/18/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Randall Becker Mgmt For For For Elect Joseph Borski, Jr. Mgmt For For For Elect Eric Butler Mgmt For For For Elect Gerald Fels Mgmt For For For Elect David Grenon Mgmt For For For Elect Robert Harris Mgmt For For For Elect John Kunkel Mgmt For For For Elect Raymond Lauring Mgmt For For For Elect Normand Marois Mgmt For For For Elect Suryakant Patel Mgmt For For For Elect Arthur Remillard, Jr. Mgmt For For For Elect Arthur Remillard, III Mgmt For For For Elect Regan Remillard Mgmt For For For Elect Gurbachan Singh Mgmt For For For Elect John Spillane Mgmt For For For 2 Ratification of Auditor Mgmt For For For Comsys It Partners Inc Ticker Security ID: Meeting Date Meeting Status CITP CUSIP9 20581E104 05/23/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Larry Enterline Mgmt For For For Elect Frederick Eubank II Mgmt For For For Elect Robert Fotsch Mgmt For For For Elect Robert Hensley Mgmt For For For Elect Virginia Mandel Mgmt For For For Elect Courtney McCarthy Mgmt For For For Elect Elias Sabo Mgmt For For For 2 Amended and Restated 2004 Stock Mgmt For Against Against Incentive Plan 3 Ratification of Auditor Mgmt For For For Conns Inc Ticker Security ID: Meeting Date Meeting Status CONN CUSIP9 208242107 05/30/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Thomas Frank, Sr. Mgmt For For For Elect Marvin Brailsford Mgmt For For For Elect Jon Jacoby Mgmt For For For Elect Bob Martin Mgmt For For For Elect Douglas Martin Mgmt For For For Elect William Nylin Mgmt For For For Elect Scott Thompson Mgmt For For For Elect William Trawick Mgmt For For For Elect Theodore Wright Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Transaction of Other Business Mgmt For Against Against Consolidated Graphics, Inc. Ticker Security ID: Meeting Date Meeting Status CGX Cusip 209341106 08/03/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Director Larry J. Alexander Mgmt For For For Elect Director Brady F. Carruth Mgmt For For For Continental Airlines Inc Ticker Security ID: Meeting Date Meeting Status CAL CUSIP9 210795308 06/12/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Thomas Barrack, Jr. Mgmt For For For Elect Kirbyjon Caldwell Mgmt For For For Elect Lawrence Kellner Mgmt For For For Elect Douglas McCorkindale Mgmt For For For Elect Henry Meyer III Mgmt For For For Elect Oscar Munoz Mgmt For For For Elect George Parker Mgmt For For For Elect Jeffrey Smisek Mgmt For For For Elect Karen Williams Mgmt For Withhold Against Elect Ronald Woodard Mgmt For For For Elect Charles Yamarone Mgmt For For For 2 RATIFICATION OF APPOINTMENT Mgmt For For For OF INDEPENDENT AUDITORS 3 STOCKHOLDER PROPOSAL ShrHoldr Against Against For RELATED TO POLITICAL ACTIVITIES 4 Shareholder Proposal Regarding ShrHoldr Against Against For Performance-Based Equity Compensation 5 PLEASE MARK FOR IF STOCK Mgmt Against OWNED BENEFICIALLY BY Y Corning Inc Ticker Security ID: Meeting Date Meeting Status GLW CUSIP9 219350105 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Cummings, Jr. Mgmt For For For Elect Eugene Sit Mgmt For For For Elect William Smithburg Mgmt For For For Elect Hansel Tookes, II Mgmt For For For Elect Wendell Weeks Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 SHAREHOLDER PROPOSAL ShrHoldr Against For Against RELATING TO THE ELECTION OF EACH DIRECTOR ANNUALLY. Corus Bankshares Inc Ticker Security ID: Meeting Date Meeting Status CORS CUSIP9 220873103 04/23/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Joseph Glickman Mgmt For For For Elect Robert Glickman Mgmt For For For Elect Robert Buford Mgmt For For For Elect Kevin Callahan Mgmt For For For Elect Rodney Lubeznik Mgmt For For For Elect Michael McClure Mgmt For For For Elect Peter C. Roberts Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 PROPOSAL TO AMEND THE Mgmt For For For CORUS BANKSHARES, INC. 2006 STOCK OPTION PLAN. Countrywide Financial Corp. Ticker Security ID: Meeting Date Meeting Status CFC CUSIP9 222372104 06/13/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Henry Cisneros Mgmt For For For Elect Robert Donato Mgmt For For For Elect Harley Snyder Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Executive Compensation CSS Industries, Inc. Ticker Security ID: Meeting Date Meeting Status CSS Cusip 125906107 08/02/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Director Scott A. Beaumont Mgmt For For For Elect Director James H. Bromley Mgmt For For For Elect Director Jack Farber Mgmt For For For Elect Director Leonard E. Grossman Mgmt For For For Elect Director James E. Ksansnak Mgmt For For For Elect Director Rebecca C. Matthias Mgmt For For For Elect Director Christopher J. Mgmt For For For Munyan 2 Approve Non-Employee Director Mgmt For Against Against Stock Option Plan Danaher Corp. Ticker Security ID: Meeting Date Meeting Status DHR CUSIP9 235851102 05/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Steven Rales Mgmt For Withhold Against Elect John Schwieters Mgmt For Withhold Against Elect Alan Spoon Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Increase Authorized Shares Mgmt For For For 4 TO APPROVE THE 2007 STOCK Mgmt For For For INCENTIVE PLAN. 5 TO APPROVE THE 2007 Mgmt For For For EXECUTIVE CASH INCENTIVE COMPENSATION PLAN. 6 Amendment to Executive Deferred Mgmt For For For Incentive Program 7 Shareholder Proposal Regarding Senior ShrHoldr Against Against For Executive Equity Retention Darling International Inc Ticker Security ID: Meeting Date Meeting Status DAR CUSIP9 237266101 05/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Randall C. Stuewe Mgmt For For For Elect O. Thomas Albrecht Mgmt For For For Elect C. Dean Carlson Mgmt For For For Elect Marlyn Jorgensen Mgmt For For For Elect Fredric J. Klink Mgmt For For For Elect Charles Macaluso Mgmt For For For Elect Michael Urbut Mgmt For For For Dell Inc. Ticker Security ID: Meeting Date Meeting Status DELL Cusip 24702R101 07/21/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Director Donald J. Carty Mgmt For For For Elect Director Michael S. Dell Mgmt For For For Elect Director William H. Gray, III Mgmt For For For Elect Director Sallie L. Krawcheck Mgmt For For For Elect Director Alan (A.G.) Lafley Mgmt For For For Elect Director Judy C. Lewent Mgmt For For For Elect Director Klaus S. Luft Mgmt For For For Elect Director Alex J. Mandl Mgmt For For For Elect Director Michael A. Miles Mgmt For For For Elect Director Samuel A. Nunn, Jr. Mgmt For For For Elect Director Kevin B. Rollins Mgmt For For For 2 Ratify Auditors Mgmt For For For 3 Adopt ILO-Based Code of Conduct ShrHldr Against Against For 4 Compensation Company Specific ShrHldr Against Against For Declaration of Dividend Delphi Financial Group Inc Ticker Security ID: Meeting Date Meeting Status DFG CUSIP9 247131105 05/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Rosenkranz Mgmt For For For Elect Donald Sherman Mgmt For For For Elect Kevin Brine Mgmt For For For Elect Lawrence Daurelle Mgmt For For For Elect Edward Fox Mgmt For For For Elect Steven Hirsh Mgmt For For For Elect Harold Ilg Mgmt For For For Elect James Litvack Mgmt For For For Elect James Meehan Mgmt For For For Elect Robert Smith, Jr. Mgmt For For For Elect Robert F. Wright Mgmt For For For Elect Philip O'Connor Mgmt For For For 2 Amendment to the 2003 Employee Mgmt For Against Against Long-Term Incentive Plan 3 Transaction of Other Business Mgmt For Against Against Dennys Corp. Ticker Security ID: Meeting Date Meeting Status DENN CUSIP9 24869P104 05/23/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: VERA Mgmt For For For K. FARRIS 2 ELECTION OF DIRECTOR: Mgmt For For For BRENDA J. LAUDERBACK 3 ELECTION OF DIRECTOR: Mgmt For For For NELSON J. MARCHIOLI 4 ELECTION OF DIRECTOR: Mgmt For For For ROBERT E. MARKS 5 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL MONTELONGO 6 ELECTION OF DIRECTOR: Mgmt For For For HENRY J. NASELLA 7 ELECTION OF DIRECTOR: Mgmt For For For DONALD R. SHEPHERD 8 ELECTION OF DIRECTOR: Mgmt For For For DEBRA SMITHART-OGLESBY 9 Ratification of Auditor Mgmt For For For 10 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Controlled-Atmosphere Killing by Poultry Suppliers Diamondrock Hospitality Company Ticker Security ID: Meeting Date Meeting Status DRKCL CUSIP9 252784301 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William McCarten Mgmt For For For Elect Daniel Altobello Mgmt For For For Elect W. Robert Grafton Mgmt For For For Elect Maureen McAvey Mgmt For For For Elect Gilbert Ray Mgmt For For For Elect John Williams Mgmt For For For 2 Amendment to the 2004 Stock Mgmt For For For Option and Incentive Plan 3 Ratification of Auditor Mgmt For For For Direct General Corp. Ticker Security ID: Meeting Date Meeting Status DRCT CUSIP9 25456W204 03/08/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Diversa Corp. Ticker Security ID: Meeting Date Meeting Status DVSA CUSIP9 255064107 06/20/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Dr. Fernand Kaufmann Mgmt For For For Elect Mark Leschly Mgmt For For For 2 APPROVAL OF ISSUANCE OF Mgmt For Against Against DIVERSA COMMON STOCK PURSUANT TO THE MERGER. 3 Ratification of Auditor Mgmt For For For 4 ADOPTION OF THE DIVERSA Mgmt For For For 2 5 Amendment to Employee Stock Mgmt For For For Purchase Plan 6 Increase Authorized Shares Mgmt For For For 7 Amendment to Remove a Provision Mgmt For For For 8 Right to Adjourn Meeting Mgmt For Against Against Dollar Tree Stores Inc Ticker Security ID: Meeting Date Meeting Status DLTR CUSIP9 256747106 06/21/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect H. Ray Compton Mgmt For For For Elect Bob Sasser Mgmt For For For Elect Alan Wurtzel Mgmt For For For 2 SHAREHOLDER PROPOSAL ShrHoldr Against For Against Domino's Pizza Inc Ticker Security ID: Meeting Date Meeting Status DPZ CUSIP9 25754A201 04/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Rosenberg Mgmt For For For Elect Dennis Hightower Mgmt For For For 2 Ratification of Auditor Mgmt For For For Dover Downs Gaming & Entertainment Ticker Security ID: Meeting Date Meeting Status DDE CUSIP9 260095104 04/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Rollins, Jr. Mgmt For Withhold Against Elect Patrick Bagley Mgmt For Withhold Against DSW Inc. Ticker Security ID: Meeting Date Meeting Status DSW CUSIP9 23334L102 05/30/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jay Schottenstein Mgmt For For For Elect Philip Miller Mgmt For For For Elect James Robbins Mgmt For For For Dun & Bradstreet Corp. Ticker Security ID: Meeting Date Meeting Status DNB CUSIP9 26483E100 05/02/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Alden Mgmt For For For Elect Christopher Coughlin Mgmt For For For Elect Victor Pelson Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 APPROVE AN AMENDMENT TO Mgmt For For For THE NON-EMPLOYEE DIRECTORS STOCK INCENTIVE PLAN. E Trade Financial Corp. Ticker Security ID: Meeting Date Meeting Status ETFC CUSIP9 269246104 05/23/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ronald Fisher Mgmt For For For Elect George Hayter Mgmt For For For Elect R. Jarrett Lilien Mgmt For For For Elect Donna Weaver Mgmt For For For 2 Ratification of Auditor Mgmt For For For Ellis Perry International Inc Ticker Security ID: Meeting Date Meeting Status PERY CUSIP9 288853104 06/21/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect George Feldenkreis Mgmt For For For Elect Gary Dix Mgmt For For For Elect Leonard Miller Mgmt For For For Elect Joe Arriola Mgmt For For For 2 Ratification of Auditor Mgmt For For For EMC Insurance Ticker Security ID: Meeting Date Meeting Status EMCI CUSIP9 268664109 05/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Margaret Ball Mgmt For For For Elect George C. Carpenter III Mgmt For For For Elect David J. Fisher Mgmt For For For Elect Bruce G. Kelley Mgmt For For For Elect George W. Kochheiser Mgmt For For For Elect Raymond A. Michel Mgmt For For For Elect Joanne Stockdale Mgmt For For For 2 2007 Stock Incentive Plan Mgmt For Against Against 3 Ratification of Auditor Mgmt For For For EMS Technologies Inc Ticker Security ID: Meeting Date Meeting Status ELMG CUSIP9 26873N108 05/18/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Hermann Buerger Mgmt For For For Elect Paul Domorski Mgmt For For For Elect Francis Erbrick Mgmt For For For Elect John Kreick Mgmt For For For Elect John Mowell Mgmt For For For Elect Bradford Parkinson Mgmt For For For Elect Norman Thagard Mgmt For For For Elect John Woodward, Jr. Mgmt For For For 2 PROPOSAL TO APPROVE THE Mgmt For For For COMPANY'S 2007 STOCK INCENTIVE PLAN. 3 Ratification of Auditor Mgmt For For For Emulex Corp. Ticker Security ID: Meeting Date Meeting Status ELX CUSIP9 292475209 11/30/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Fred Cox Mgmt For For For Elect Michael Downey Mgmt For For For Elect Bruce Edwards Mgmt For For For Elect Paul Folino Mgmt For For For Elect Robert Goon Mgmt For For For Elect Don Lyle Mgmt For For For Elect James McCluney Mgmt For For For Elect Dean Yoost Mgmt For For For 2 Amendment to the 2005 Equity Mgmt For Against Against Incentive Plan 3 Amendment to the 1997 Stock Award Mgmt For Against Against Plan for Non-Employee Directors 4 RATIFICATION OF SELECTION OF Mgmt For For For KPMG LLP AS INDEPENDENT AUDITORS. Endo Pharmaceuticals Holdings Inc Ticker Security ID: Meeting Date Meeting Status ENDP CUSIP9 29264F205 05/30/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Delucca Mgmt For For For Elect Michel de Rosen Mgmt For For For Elect George Horner Mgmt For For For Elect Michael Hyatt Mgmt For For For Elect Roger Kimmel Mgmt For For For Elect Peter Lankau Mgmt For For For Elect Clive Meanwell Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 TO APPROVE THE COMPANY'S Mgmt For For For 2 Energen Corp. Ticker Security ID: Meeting Date Meeting Status EGN CUSIP9 29265N108 04/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Stephen Ban Mgmt For For For Elect Julian Banton Mgmt For For For Elect T. Michael Goodrich Mgmt For For For Elect Wm. Michael Warren, Jr. Mgmt For For For Elect James McManus, II Mgmt For For For 2 Amendment to 1997 Stock Incentive Mgmt For For For Plan 3 Annual Incentive Compensation Mgmt For For For Plan 4 Ratification of Auditor Mgmt For For For Entertainment Properties Trust Ticker Security ID: Meeting Date Meeting Status EPR CUSIP9 29380T105 05/09/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Barrett Brady Mgmt For For For 2 PROPOSAL TO APPROVE THE Mgmt For For For COMPANY'S 2007 EQUITY INCENTIVE PLAN. 3 PROPOSAL TO APPROVE THE Mgmt For Against Against COMPANY'S ANNUAL PERFORMANCE-BASED INCENTIVE PLAN. 4 Ratification of Auditor Mgmt For For For Enzon Pharmaceuticals Inc Ticker Security ID: Meeting Date Meeting Status ENZN CUSIP9 293904108 05/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jeffrey Buchalter Mgmt For For For Elect Goran Ando Mgmt For For For Elect Victor Micati Mgmt For For For 2 APPROVAL OF THE ADOPTION Mgmt For For For OF THE 2 PURCHASE PLAN. 3 Ratification of Auditor Mgmt For For For EOG Resources Inc Ticker Security ID: Meeting Date Meeting Status EOG CUSIP9 26875P101 04/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect George Alcorn Mgmt For For For Elect Charles Crisp Mgmt For For For Elect Mark Papa Mgmt For For For Elect Edmund Segner, III Mgmt For For For Elect William Stevens Mgmt For For For Elect H. Leighton Steward Mgmt For For For Elect Donald Textor Mgmt For For For Elect Frank Wisner Mgmt For For For 2 Ratification of Auditor Mgmt For For For Epix Pharmaceuticals Inc Ticker Security ID: Meeting Date Meeting Status EPIXD Cusip 26881Q101 08/15/2006 Take no Action Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Issue Shares in Connection with an Mgmt For TNA NA Acquisition 2 Increase Authorized Common Stock Mgmt For TNA NA 3 Approve Reverse Stock Split Mgmt For TNA NA Elect Director Michael Gilman, Mgmt For TNA NA Ph.D. Elect Director Mark Leuchtenberger Mgmt For TNA NA Elect Director Robert J. Perez Mgmt For TNA NA 5 Ratify Auditors Mgmt For TNA NA 6 Adjourn Meeting Mgmt For TNA NA Equity Inns Inc Ticker Security ID: Meeting Date Meeting Status ENN CUSIP9 294703103 05/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Phillip McNeill, Sr. Mgmt For For For Elect Raymond Schultz Mgmt For For For 2 APPROVAL OF THE COMPANY'S Mgmt For For For 2 Everest RE Group Limited Ticker Security ID: Meeting Date Meeting Status RE CUSIP9 G3223R108 05/23/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Kenneth Duffy Mgmt For For For Elect Joseph Taranto Mgmt For For For 2 Ratification of Auditor Mgmt For For For Express Scripts Inc Ticker Security ID: Meeting Date Meeting Status ESRX CUSIP9 302182100 05/23/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gary Benanav Mgmt For For For Elect Frank Borelli Mgmt For For For Elect Maura Breen Mgmt For For For Elect Nicholas LaHowchic Mgmt For For For Elect Thomas Mac Mahon Mgmt For For For Elect Woodrow Myers, Jr. Mgmt For For For Elect John Parker, Jr. Mgmt For For For Elect George Paz Mgmt For For For Elect Samuel Skinner Mgmt For For For Elect Seymour Sternberg Mgmt For For For Elect Barrett Toan Mgmt For For For Elect Howard Waltman Mgmt For For For 2 Ratification of Auditor Mgmt For For For Expressjet Holdings 144A Ticker Security ID: Meeting Date Meeting Status XJT CUSIP9 30218U108 05/23/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Kim Fadel Mgmt For For For Elect Judith Haberkorn Mgmt For For For Elect Salvatore Badalamenti Mgmt For For For 2 APPROVAL OF EXPRESSJET Mgmt For For For HOLDINGS, INC. 2007 STOCK INCENTIVE PLAN. 3 Ratification of Auditor Mgmt For For For 4 Held by Non U.S. Citizen Mgmt Against For Against FBL Financial Group Inc Ticker Security ID: Meeting Date Meeting Status FFG CUSIP9 30239F106 05/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jerry Chicoine Mgmt For For For Elect Tim Gill Mgmt For For For Elect Robert Hanson Mgmt For For For Elect Paul Larson Mgmt For For For Elect Edward Mehrer Mgmt For For For Elect James Noyce Mgmt For For For Elect Kim Robak Mgmt For For For Elect John Walker Mgmt For For For 2 APPROVE AMENDMENT TO THE Mgmt For For For DIRECTORS COMPENSATION PLAN. 3 Ratification of Auditor Mgmt For For For Felcor Lodging Trust Inc Ticker Security ID: Meeting Date Meeting Status FCH CUSIP9 31430F101 05/22/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Melinda Bush Mgmt For For For Elect Charles Ledsinger, Jr. Mgmt For For For Elect Robert Lutz, Jr. Mgmt For For For Elect Robert Cotter Mgmt For For For Elect Thomas Hendrick Mgmt For For For 2 Ratification of Auditor Mgmt For For For First Industrial Realty Trust Inc Ticker Security ID: Meeting Date Meeting Status FR CUSIP9 32054K103 05/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jay Shidler Mgmt For For For Elect J. Steven Wilson Mgmt For For For Elect Robert Newman Mgmt For For For 2 APPROVAL OF AMENDMENT NO. Mgmt For For For 2 TO THE 2001 STOCK INCENTIVE PLAN. 3 Ratification of Auditor Mgmt For For For Firstfed Financial Corp. Ticker Security ID: Meeting Date Meeting Status FED CUSIP9 337907109 04/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Giraldin Mgmt For For For Elect Babette Heimbuch Mgmt For For For 2 APPROVAL OF THE FIRSTFED Mgmt For For For FINANCIAL CORP. EXECUTIVE INCENTIVE BONUS PLAN. 3 Ratification of Auditor Mgmt For For For FMC CORP COM Ticker Security ID: Meeting Date Meeting Status FMCPRC CUSIP9 302491303 04/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Reilly Mgmt For For For Elect William Walter Mgmt For For For 2 Ratification of Auditor Mgmt For For For Fpic Insurances Group Ticker Security ID: Meeting Date Meeting Status FPIC CUSIP9 302563101 05/31/2007 Take No Action Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Anderson, Jr. Mgmt For TNA NA Elect M. C. Harden, III Mgmt For TNA NA Elect John Rich Mgmt For TNA NA Elect Joan Ruffier Mgmt For TNA NA 2 2007 Senior Executive Annual Mgmt For TNA NA Incentive Plan 3 Ratification of Auditor Mgmt For TNA NA Franklin Resources Ticker Security ID: Meeting Date Meeting Status BEN CUSIP9 354613101 01/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Samuel Armacost Mgmt For For For Elect Charles Crocker Mgmt For For For Elect Joseph Hardiman Mgmt For For For Elect Robert Joffe Mgmt For For For Elect Charles Johnson Mgmt For For For Elect Gregory Johnson Mgmt For For For Elect Rupert Johnson, Jr. Mgmt For For For Elect Thomas Kean Mgmt For Withhold Against Elect Chutta Ratnathicam Mgmt For For For Elect Peter Sacerdote Mgmt For For For Elect Laura Stein Mgmt For For For Elect Anne Tatlock Mgmt For For For Elect Louis Woodworth Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 1998 Employee Mgmt For For For Stock Investment Plan Freddie MAC Ticker Security ID: Meeting Date Meeting Status FREPRR CUSIP9 313400301 09/08/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Barbara T. Alexander Mgmt For For For Elect Geoffrey T. Boisi Mgmt For For For Elect Michelle Engler Mgmt For For For Elect Robert R. Glauber Mgmt For For For Elect Richard Karl Goeltz Mgmt For For For Elect Thomas S. Johnson Mgmt For For For Elect William M. Lewis, Jr. Mgmt For For For Elect Eugene M. McQuade Mgmt For For For Elect Shaun F. O'Malley Mgmt For For For Elect Jeffrey M. Peek Mgmt For For For Elect Ronald F. Poe Mgmt For For For Elect Stephen A. Ross Mgmt For For For Elect Richard F. Syron Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 A STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING CHARITABLE CONTRIBUTIONS. General Dynamics Ticker Security ID: Meeting Date Meeting Status GD CUSIP9 369550108 05/02/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: N.D. Mgmt For For For CHABRAJA 2 ELECTION OF DIRECTOR: J.S. Mgmt For For For CROWN 3 ELECTION OF DIRECTOR: W.P. Mgmt For For For FRICKS 4 ELECTION OF DIRECTOR: C.H. Mgmt For For For GOODMAN 5 ELECTION OF DIRECTOR: J.L. Mgmt For For For JOHNSON 6 ELECTION OF DIRECTOR: G.A. Mgmt For For For JOULWAN 7 ELECTION OF DIRECTOR: P.G. Mgmt For For For KAMINSKI 8 ELECTION OF DIRECTOR: J.M. Mgmt For For For KEANE 9 ELECTION OF DIRECTOR: D.J. Mgmt For For For LUCAS 10 ELECTION OF DIRECTOR: L.L. Mgmt For For For LYLES 11 ELECTION OF DIRECTOR: C.E. Mgmt For For For MUNDY, JR. 12 ELECTION OF DIRECTOR: R. Mgmt For For For WALMSLEY 13 SELECTION OF INDEPENDENT Mgmt For For For AUDITORS 14 SHAREHOLDER PROPOSAL ShrHoldr Against Against For WITH REGARD TO PAY-FOR- SUPERIOR-PERFORMANCE STANDARD 15 SHAREHOLDER PROPOSAL ShrHoldr Against Against For WITH REGARD TO PERFORMANCE BASED STOCK OPTIONS General Maritime Corp. Ticker Security ID: Meeting Date Meeting Status GMR CUSIP9 Y2692M103 05/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Peter Georgiopoulos Mgmt For For For Elect William Crabtree Mgmt For For For Elect Stephen A. Kaplan Mgmt For For For 2 RATIFICATION OF APPOINTMENT Mgmt For For For OF INDEPENDENT AUDITORS Georgia Gulf Corp. Ticker Security ID: Meeting Date Meeting Status GGC CUSIP9 373200203 05/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jerry Satrum Mgmt For For For Elect Edward Schmitt Mgmt For For For Elect Yoshi Kawashima Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to 2002 Equity and Mgmt For Abstain NA Performance Incentive Plan Giant Industries Inc Ticker Security ID: Meeting Date Meeting Status GI CUSIP9 374508109 02/27/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve the Merger Agreement Mgmt For For For 2 Transaction of Other Business Mgmt For Against Against Goldman Sachs Group Inc Ticker Security ID: Meeting Date Meeting Status GS CUSIP9 38141G104 03/27/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: LLOYD Mgmt For For For C. BLANKFEIN 2 ELECTION OF DIRECTOR: LORD Mgmt For For For BROWNE OF MADINGLEY 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For H. BRYAN 4 ELECTION OF DIRECTOR: GARY Mgmt For For For D. COHN 5 ELECTION OF DIRECTOR: CLAES Mgmt For For For DAHLBACK 6 ELECTION OF DIRECTOR: Mgmt For For For STEPHEN FRIEDMAN 7 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM W. GEORGE 8 ELECTION OF DIRECTOR: RAJAT Mgmt For For For K. GUPTA 9 ELECTION OF DIRECTOR: JAMES Mgmt For For For A. JOHNSON 10 ELECTION OF DIRECTOR: LOIS Mgmt For For For D. JULIBER 11 ELECTION OF DIRECTOR: Mgmt For For For EDWARD M. LIDDY 12 ELECTION OF DIRECTOR: RUTH Mgmt For For For J. SIMMONS 13 ELECTION OF DIRECTOR: JON Mgmt For For For WINKELRIED 14 Ratification of Auditor Mgmt For For For 15 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING A CHARITABLE CONTRIBUTIONS REPORT 16 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING A SUSTAINABILITY REPORT 17 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING STOCK OPTIONS Gramercy Capital Corp. Ticker Security ID: Meeting Date Meeting Status GKK CUSIP9 384871109 05/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Marc Holliday Mgmt For For For Elect Paul Konigsberg Mgmt For For For Elect Charles Laven Mgmt For For For 2 Ratification of Auditor Mgmt For For For Graphic Packaging Corp. Ticker Security ID: Meeting Date Meeting Status GPK CUSIP9 388688103 05/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Kevin Conway Mgmt For Withhold Against Elect Jeffrey Coors Mgmt For Withhold Against Elect Robert Tieken Mgmt For Withhold Against Greatbatch Inc. Ticker Security ID: Meeting Date Meeting Status GB CUSIP9 39153L106 05/22/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Thomas Hook Mgmt For For For Elect Edward Voboril Mgmt For For For Elect Pamela Bailey Mgmt For For For Elect Joseph Miller, Jr. Mgmt For For For Elect Bill Sanford Mgmt For For For Elect Peter Soderberg Mgmt For For For Elect Thomas Summer Mgmt For For For Elect William B. Summers, Jr. Mgmt For For For Elect John Wareham Mgmt For For For 2 Executive Short Term Incentive Mgmt For For For Compensation Plan 3 Amendment to 2005 Stock Incentive Mgmt For For For Plan 4 Ratification of Auditor Mgmt For For For Grey Wolf Inc Ticker Security ID: Meeting Date Meeting Status GW CUSIP9 397888108 05/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Rose Mgmt For For For Elect Trevor Turbidy Mgmt For For For 2 Amendment to the 2003 Incentive Mgmt For For For Plan 3 Increase in Authorized Common Mgmt For For For Stock Group 1 Automotive Inc Ticker Security ID: Meeting Date Meeting Status GPI CUSIP9 398905109 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Adams Mgmt For For For Elect J. Terry Strange Mgmt For For For Elect Max Watson, Jr. Mgmt For For For 2 Amendment to the 1996 Stock Mgmt For For For Incentive Plan 3 Ratification of Auditor Mgmt For For For Hanover Insurance Group Inc Ticker Security ID: Meeting Date Meeting Status THG CUSIP9 410867105 05/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Angelini Mgmt For For For Elect P. Kevin Condron Mgmt For For For Elect Neal Finnegan Mgmt For For For 2 Ratification of Auditor Mgmt For For For Hanover Insurance Group Inc Ticker Security ID: Meeting Date Meeting Status THG CUSIP9 410867105 05/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Michael Angelini Mgmt For For For 2 Elect P. Kevin Condron Mgmt For For For 3 Elect Neal Finnegan Mgmt For For For 4 Ratification of Auditor Mgmt For For For Harley-Davidson Inc Ticker Security ID: Meeting Date Meeting Status HOG CUSIP9 412822108 04/28/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Barry Allen Mgmt For For For Elect Richard Beattie Mgmt For For For Elect Judson Green Mgmt For For For 2 Ratification of Auditor Mgmt For For For Harleysville Group Inc Ticker Security ID: Meeting Date Meeting Status HGIC CUSIP9 412824104 04/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect G. Lawrence Buhl Mgmt For For For Elect William Storts Mgmt For For For 2 APPROVAL OF AMENDED AND Mgmt For For For RESTATED EQUITY INCENTIVE PLAN 3 APPROVAL OF AMENDED AND Mgmt For For For RESTATED DIRECTORS EQUITY COMPENSATION PLAN 4 RATIFICATION OF KPMG LLP AS Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Harvest Natural Resources Inc Ticker Security ID: Meeting Date Meeting Status HNR CUSIP9 41754V103 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Stephen D. Chesebro Mgmt For For For Elect John Clarke Mgmt For For For Elect James Edmiston Mgmt For For For Elect H. H. Hardee Mgmt For For For Elect Patrick M. Murray Mgmt For For For Elect J. Michael Stinson Mgmt For For For 2 Ratification of Auditor Mgmt For For For Harvest Natural Resources Inc Ticker Security ID: Meeting Date Meeting Status HNR CUSIP9 41754V103 12/18/2006 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For 3 Transaction of Other Business Mgmt For Against Against Hasbro Inc Ticker Security ID: Meeting Date Meeting Status HAS CUSIP9 418056107 05/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Basil Anderson Mgmt For For For Elect Alan Batkin Mgmt For For For Elect Frank Biondi, Jr. Mgmt For For For Elect John Connors, Jr. Mgmt For For For Elect Michael Garrett Mgmt For For For Elect E. Gordon Gee Mgmt For For For Elect Jack Greenberg Mgmt For Withhold Against Elect Alan Hassenfeld Mgmt For For For Elect Claudine Malone Mgmt For For For Elect Edward Philip Mgmt For For For Elect Paula Stern Mgmt For For For Elect Alfred Verrecchia Mgmt For For For 2 APPROVE AMENDMENTS TO THE Mgmt For Against Against 2 PERFORMANCE PLAN. 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding a ShrHoldr Against Against For Sustainability Report HCC Insurance Holdings Ticker Security ID: Meeting Date Meeting Status HCC CUSIP9 404132102 05/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Frank Bramanti Mgmt For For For Elect Patrick Collins Mgmt For For For Elect James Crane Mgmt For For For Elect J. Robert Dickerson Mgmt For For For Elect Walter Duer Mgmt For For For Elect Edward Ellis, Jr. Mgmt For For For Elect James Flagg Mgmt For For For Elect Allan Fulkerson Mgmt For For For Elect John Molbeck, Jr. Mgmt For For For Elect Michael Roberts Mgmt For For For 2 TO VOTE ON THE 2007 KEY Mgmt For For For EXECUTIVE INCENTIVE COMPENSATION PLAN. 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding ShrHoldr Against Against For Adopting Sexual Orientation Policy Heidrick Struggles International Ticker Security ID: Meeting Date Meeting Status HSII CUSIP9 422819102 05/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Beattie Mgmt For For For Elect Antonio Borges Mgmt For For For Elect John Fazio Mgmt For For For 2 2007 GlobalShare Program Mgmt For Against Against 3 TO APPROVE THE HEIDRICK & Mgmt For For For STRUGGLES INCENTIVE PLAN. Hess Corp. Ticker Security ID: Meeting Date Meeting Status HES CUSIP9 42809H107 05/02/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Nicholas Brady Mgmt For For For Elect J. Barclay Collins II Mgmt For For For Elect Thomas Kean Mgmt For For For Elect Frank Olson Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr For Declassification of the Board Hewitt Associates Ticker Security ID: Meeting Date Meeting Status HEW CUSIP9 42822Q100 01/31/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Steven A. Denning Mgmt For For For Elect Michael E. Greenlees Mgmt For For For Elect Steven P. Stanbrook Mgmt For For For 2 Elimination of Class B and Class C Mgmt For For For Common Stock 3 RATIFICATION OF ERNST & Mgmt For For For YOUNG LLP AS INDEPENDENT PUBLIC ACCOUNTANTS. Hilb Rogal & Hobbs Company Ticker Security ID: Meeting Date Meeting Status HRH CUSIP9 431294107 05/01/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Anthony Markel Mgmt For For For Elect Scott Royster Mgmt For For For Elect Robert Ukrop Mgmt For For For 2 APPROVAL OF AMENDMENTS TO Mgmt For For For ARTICLES OF INCORPORATION 3 APPROVAL OF HILB ROGAL & Mgmt For For For HOBBS COMPANY 2007 STOCK INCENTIVE PLAN 4 Ratification of Auditor Mgmt For For For Hillenbrand Industries Inc Ticker Security ID: Meeting Date Meeting Status HB CUSIP9 431573104 02/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ray J. Hillenbrand Mgmt For For For Elect Mark D. Ketchum Mgmt For For For Elect Peter H. Soderberg Mgmt For For For 2 Ratification of Auditor Mgmt For For For Home Depot Inc Ticker Security ID: Meeting Date Meeting Status HD CUSIP9 437076102 05/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: DAVID Mgmt For For For H. BATCHELDER 2 ELECTION OF DIRECTOR: Mgmt For For For FRANCIS S. BLAKE 3 ELECTION OF DIRECTOR: Mgmt For Against Against GREGORY D. BRENNEMAN 4 ELECTION OF DIRECTOR: JOHN Mgmt For Against Against L. CLENDENIN 5 ELECTION OF DIRECTOR: Mgmt For Against Against CLAUDIO X. GONZALEZ 6 ELECTION OF DIRECTOR: Mgmt For Against Against MILLEDGE A. HART, III 7 ELECTION OF DIRECTOR: Mgmt For Against Against BONNIE G. HILL 8 ELECTION OF DIRECTOR: LABAN Mgmt For For For P. JACKSON, JR. 9 ELECTION OF DIRECTOR: HELEN Mgmt For For For JOHNSON-LEIPOLD 10 ELECTION OF DIRECTOR: Mgmt For For For LAWRENCE R. JOHNSTON 11 ELECTION OF DIRECTOR: Mgmt For Against Against KENNETH G. LANGONE 12 Ratification of Auditor Mgmt For For For 13 SHAREHOLDER PROPOSAL ShrHoldr Against For Against REGARDING POISON PILL IMPLEMENTATION 14 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING EMPLOYMENT DIVERSITY REPORT DISCLOSURE 15 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING EXECUTIVE OFFICER COMPENSATION 16 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING MANAGEMENT BONUSES 17 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING RETIREMENT BENEFITS 18 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING EQUITY COMPENSATION 19 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING PAY-FOR- SUPERIOR PERFORMANCE 20 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING POLITICAL NONPARTISANSHIP 21 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING CHAIRMAN AND CEO Hooker Funiture Corp. Ticker Security ID: Meeting Date Meeting Status HOFT CUSIP9 439038100 03/22/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Paul Toms, Jr. Mgmt For For For Elect W. Christopher Beeler, Jr. Mgmt For For For Elect John Gregory, III Mgmt For For For Elect Mark Schreiber Mgmt For For For Elect David Sweet Mgmt For For For Elect Henry Williamson, Jr. Mgmt For For For Horace Mann Corp. Ticker Security ID: Meeting Date Meeting Status HMN CUSIP9 440327104 05/23/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Mary Futrell Mgmt For For For Elect Stephen Hasenmiller Mgmt For For For Elect Louis Lower II Mgmt For For For Elect Joseph Melone Mgmt For For For Elect Jeffrey Morby Mgmt For For For Elect Charles Parker Mgmt For For For Elect Roger Steinbecker Mgmt For For For 2 Ratification of Auditor Mgmt For For For Hospitality Properties Trust Ticker Security ID: Meeting Date Meeting Status HPT CUSIP9 44106M102 05/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Lamkin Mgmt For For For 2 Amendment to Supermajority Mgmt For Against Against Requirement 3 Amendment to Supermajority Mgmt For Against Against Requirement 4 Misc. Declaration of Trust Mgmt For Against Against Amendments 5 Director Indemnification Mgmt For For For 6 Right to Adjourn Meeting Mgmt For Against Against HUB Group Inc Ticker Security ID: Meeting Date Meeting Status HUBG CUSIP9 443320106 05/07/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Phillip Yeager Mgmt For Withhold Against Elect David Yeager Mgmt For Withhold Against Elect Mark Yeager Mgmt For Withhold Against Elect Gary Eppen Mgmt For Withhold Against Elect Charles Reaves Mgmt For Withhold Against Elect Martin Slark Mgmt For Withhold Against 2 Increase in Authorized Common Mgmt For For For Stock 3 Amendment to the 2002 Long-Term Mgmt For For For Incentive Plan 4 Performance Unit Grants Mgmt For For For Huttig Building Products Inc Ticker Security ID: Meeting Date Meeting Status HBP CUSIP9 448451104 04/23/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect E. Thayer Bigelow Mgmt For For For Elect Richard Forté Mgmt For For For Elect Donald Glass Mgmt For For For Elect Jon Vrabely Mgmt For For For 2 Amendment to the 2005 Executive Mgmt For For For Equity Incentive Plan 3 Ratification of Auditor Mgmt For For For Hyperion Solutions Corp. Ticker Security ID: Meeting Date Meeting Status HYSL CUSIP9 44914M104 11/15/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Nanci Caldwell Mgmt For For For Elect Jeffrey Rodek Mgmt For For For Elect Maynard Webb Mgmt For For For 2 TO APPROVE AMENDMENT OF Mgmt For Against Against THE COMPANY'S 2004 EQUITY INCENTIVE PLAN. 3 Ratification of Auditor Mgmt For For For ICT Group Inc Ticker Security ID: Meeting Date Meeting Status ICTG CUSIP9 44929Y101 05/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Bernard Somers Mgmt For For For Elect Seth Lehr Mgmt For For For 2 Ratification of Auditor Mgmt For For For Immucor Inc Ticker Security ID: Meeting Date Meeting Status BLUD CUSIP9 452526106 11/15/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Roswell Bowers Mgmt For For For Elect Gioacchino De Chirico Mgmt For For For Elect Ralph Eatz Mgmt For For For Elect MIchael Goldman Mgmt For For For Elect John Harris Mgmt For For For Elect Hiroshi Hoketsu Mgmt For For For Elect Joseph Rosen Mgmt For For For 2 Transaction of Other Business Mgmt For Against Against Independent Bank Michigan Ticker Security ID: Meeting Date Meeting Status IBCP CUSIP9 453838104 04/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Donna Banks, Ph.D. Mgmt For For For Elect Charles C. Van Loan Mgmt For For For Elect Jeffrey Bratsburg Mgmt For For For 2 Ratification of Auditor Mgmt For For For Indymac Bancorp Inc Ticker Security ID: Meeting Date Meeting Status NDE CUSIP9 456607100 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Perry Mgmt For For For Elect Louis Caldera Mgmt For For For Elect Lyle Gramley Mgmt For For For Elect Hugh Grant Mgmt For For For Elect Patrick Haden Mgmt For For For Elect Terrance Hodel Mgmt For For For Elect Robert Hunt, II Mgmt For For For Elect Lydia Kennard Mgmt For For For Elect John Seymour Mgmt For For For Elect Bruce Willison Mgmt For For For 2 Ratification of Auditor Mgmt For For For Infinity Property & Casualty Corp. Ticker Security ID: Meeting Date Meeting Status IPCC CUSIP9 45665Q103 05/21/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jorge Castro Mgmt For For For Elect Drayton Nabers, Jr. Mgmt For For For Elect Samuel Simon Mgmt For For For Elect Roger Smith Mgmt For For For Elect Gregory Thomas Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Repeal of Classified Board Mgmt For For For Infousa Inc Ticker Security ID: Meeting Date Meeting Status IUSAA CUSIP9 456818301 06/07/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Bill Fairfield Mgmt For Withhold Against Elect Anshoo Gupta Mgmt For Withhold Against Elect Elliott Kaplan Mgmt For Withhold Against 2 TO APPROVE THE INFOUSA INC. Mgmt For Against Against 2 3 Ratification of Auditor Mgmt For For For Ingles Markets Inc Ticker Security ID: Meeting Date Meeting Status IMKTA CUSIP9 457030104 02/13/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Fred Ayers Mgmt For Withhold Against Elect John Pollard Mgmt For Withhold Against 2 STOCKHOLDER PROPOSAL ShrHoldr Against Against For Innkeepers USA Trust Ticker Security ID: Meeting Date Meeting Status KPAPRA CUSIP9 4576J0104 05/02/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Randall Churchey Mgmt For For For Elect Jack P. DeBoer Mgmt For For For Elect Joel Zemans Mgmt For For For 2 Ratification of Auditor Mgmt For For For Innkeepers USA Trust Ticker Security ID: Meeting Date Meeting Status KPAPRA CUSIP9 4576J0104 06/26/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Merger/Acquisition Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Insteel Industries Inc Ticker Security ID: Meeting Date Meeting Status IIIN CUSIP9 45774W108 02/13/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Howard Woltz, Jr. Mgmt For Withhold Against Elect C. Richard Vaughn Mgmt For Withhold Against Elect Louis Hannen Mgmt For Withhold Against ITT Industries Inc Ticker Security ID: Meeting Date Meeting Status ITT CUSIP9 450911102 05/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Steven Loranger Mgmt For For For Elect Curtis Crawford Mgmt For For For Elect Christina Gold Mgmt For For For Elect Ralph Hake Mgmt For For For Elect John Hamre Mgmt For For For Elect Raymond LeBoeuf Mgmt For For For Elect Frank MacInnis Mgmt For For For Elect Linda Sanford Mgmt For For For Elect Markos Tambakeras Mgmt For For For 2 Ratification of Auditor Mgmt For For For Ixys Corp. Ticker Security ID: Meeting Date Meeting Status SYXI CUSIP9 46600W106 08/25/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Donald L. Feucht, Ph.D. Mgmt For For For Elect Samuel Kory Mgmt For For For Elect S. Joon Lee, Ph.D. Mgmt For For For Elect David L. Millstein Mgmt For For For Elect Kenneth D. Wong Mgmt For For For Elect Nathan Zommer, Ph.D. Mgmt For For For 2 Ratification of Auditor Mgmt For For For J2 Global Communications New Inc Ticker Security ID: Meeting Date Meeting Status JCOM CUSIP9 46626E205 05/03/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Douglas Bech Mgmt For For For Elect Robert Cresci Mgmt For For For Elect John Rieley Mgmt For Withhold Against Elect Richard Ressler Mgmt For For For Elect Michael P. Schulhof Mgmt For For For 2 TO APPROVE J2 GLOBAL'S 2007 Mgmt For For For STOCK PLAN. 3 Transaction of Other Business Mgmt For Against Against Jakks Pacific Inc Ticker Security ID: Meeting Date Meeting Status JAKK CUSIP9 47012E106 09/15/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jack Friedman Mgmt For For For Elect Stephen Berman Mgmt For For For Elect Dan Almagor Mgmt For For For Elect David Blatte Mgmt For For For Elect Robert Glick Mgmt For For For Elect Michael Miller Mgmt For For For Elect Murray Skala Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Transaction of Other Business Mgmt For Against Against Jetblue Airways Corp. Ticker Security ID: Meeting Date Meeting Status JBLU CUSIP9 477143101 05/09/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Barger Mgmt For For For Elect David Checketts Mgmt For For For Elect Virginia Gambale Mgmt For For For Elect Neal Moszkowski Mgmt For For For 2 Ratification of Auditor Mgmt For For For Johnson & Johnson Ticker Security ID: Meeting Date Meeting Status JNJ CUSIP9 478160104 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Mary Coleman Mgmt For Withhold Against Elect James Cullen Mgmt For Withhold Against Elect Michael Johns Mgmt For Withhold Against Elect Arnold Langbo Mgmt For Withhold Against Elect Susan Lindquist Mgmt For Withhold Against Elect Leo Mullin Mgmt For Withhold Against Elect Christine Poon Mgmt For Withhold Against Elect Charles Prince Mgmt For Withhold Against Elect Steven Reinemund Mgmt For Withhold Against Elect David Satcher Mgmt For Withhold Against Elect William Weldon Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 PROPOSAL ON MAJORITY ShrHoldr Against For Against VOTING REQUIREMENTS FOR DIRECTOR NOMINEES 4 PROPOSAL ON SUPPLEMENTAL ShrHoldr Against Against For RETIREMENT PLAN Jones Apparel Group Inc Ticker Security ID: Meeting Date Meeting Status JNY CUSIP9 480074103 06/14/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Peter Boneparth Mgmt For For For Elect Sidney Kimmel Mgmt For For For Elect Howard Gittis Mgmt For For For Elect Matthew Kamens Mgmt For For For Elect J. Robert Kerrey Mgmt For For For Elect Ann Reese Mgmt For For For Elect Gerald Crotty Mgmt For For For Elect Lowell W. Robinson Mgmt For For For Elect Frits van Paasschen Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 APPROVAL OF AN AMENDMENT Mgmt For For For TO THE BY-LAWS OF THE CORPORATION. 4 APPROVAL OF THE 2007 Mgmt For For For EXECUTIVE ANNUAL CASH INCENTIVE PLAN. 5 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING ADVISORY VOTE ON EXECUTIVE COMPENSATION. Journal Register Company Ticker Security ID: Meeting Date Meeting Status JRC CUSIP9 481138105 05/02/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Burton Staniar Mgmt For For For Elect James Hall Mgmt For For For Elect Stephen Mumblow Mgmt For For For 2 PROPOSAL TO APPROVE THE Mgmt For For For AMENDED AND RESTATED 1997 STOCK INCENTIVE PLAN. 3 Ratification of Auditor Mgmt For For For Kellwood Company Ticker Security ID: Meeting Date Meeting Status KWD CUSIP9 488044108 06/07/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Kitty Dickerson, Ph.D. Mgmt For For For Elect Jerry Hunter Mgmt For For For Elect Larry Katzen Mgmt For For For Elect Philip Miller Mgmt For For For Elect Harvey Weinberg Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 RATIFY THE ADOPTION OF THE Mgmt For For For SHAREOWNERS RIGHTS AGREEMENT. 4 SHAREOWNER PROPOSAL TO ShrHoldr Against For Against DECLASSIFY THE BOARD OF DIRECTORS. Kimball International Inc Ticker Security ID: Meeting Date Meeting Status KBALB CUSIP9 494274103 10/17/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jack R. Wentworth Mgmt For For For King Pharmaceuticals Inc Ticker Security ID: Meeting Date Meeting Status KG CUSIP9 495582108 05/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Philip Incarnati Mgmt For For For Elect Gregory Jordan Mgmt For For For Elect Brian Markison Mgmt For For For 2 Amend Charter to Declassify the Mgmt For For For Board 3 Ratification of Auditor Mgmt For For For Labor Ready Inc Ticker Security ID: Meeting Date Meeting Status LRW CUSIP9 505401208 05/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Steven Cooper Mgmt For For For Elect Keith Grinstein Mgmt For For For Elect Thomas McChesney Mgmt For For For Elect Gates McKibbin Mgmt For For For Elect Joseph Sambataro, Jr. Mgmt For For For Elect William Steele Mgmt For For For Elect Robert Sullivan Mgmt For For For Elect Craig Tall Mgmt For For For 2 Ratification of Auditor Mgmt For For For Lakeland Financial Corp.com Ticker Security ID: Meeting Date Meeting Status LKFN CUSIP9 511656100 04/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect L. Craig Fulmer Mgmt For For For Elect Charles Niemier Mgmt For For For Elect Donald Steininger Mgmt For For For Elect Terry Tucker Mgmt For For For 2 Ratification of Auditor Mgmt For For For Lincare Holdings Inc Ticker Security ID: Meeting Date Meeting Status LNCR CUSIP9 532791100 05/07/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Byrnes Mgmt For Withhold Against Elect Stuart Altman, Ph.D. Mgmt For Withhold Against Elect Chester Black Mgmt For Withhold Against Elect Frank Byrne, M.D. Mgmt For Withhold Against Elect William Miller, III Mgmt For Withhold Against 2 APPROVAL OF THE COMPANY'S Mgmt For For For 2 3 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For BOARD DIVERSITY. Lockheed Martin Corp. Ticker Security ID: Meeting Date Meeting Status LMT CUSIP9 539830109 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect E. C. Aldridge, Jr. Mgmt For Withhold Against Elect Nolan Archibald Mgmt For Withhold Against Elect Marcus Bennett Mgmt For Withhold Against Elect James Ellis, Jr. Mgmt For Withhold Against Elect Gwendolyn King Mgmt For Withhold Against Elect James Loy Mgmt For Withhold Against Elect Douglas McCorkindale Mgmt For Withhold Against Elect Eugene Murphy Mgmt For Withhold Against Elect Joseph Ralston Mgmt For Withhold Against Elect Frank Savage Mgmt For Withhold Against Elect James Schneider Mgmt For Withhold Against Elect Anne Stevens Mgmt For Withhold Against Elect Robert Stevens Mgmt For Withhold Against Elect James Ukropina Mgmt For Withhold Against Elect Douglas Yearley Mgmt For Withhold Against 2 RATIFICATION OF APPOINTMENT Mgmt For For For OF INDEPENDENT AUDITORS 3 STOCKHOLDER PROPOSAL BY ShrHoldr Against Against For EVELYN Y. DAVIS 4 STOCKHOLDER PROPOSAL BY ShrHoldr Against Against For JOHN CHEVEDDEN 5 Shareholder Proposal Regarding ShrHoldr Against Against For Nuclear Weapons Lone Star Technology Inc Ticker Security ID: Meeting Date Meeting Status LSS CUSIP9 542312103 04/23/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Dan Dinges Mgmt For For For Elect Robert Keiser Mgmt For For For Elect David Reed Mgmt For For For 2 Ratification of Auditor Mgmt For For For Louisiana Pacific Corp. Ticker Security ID: Meeting Date Meeting Status LPX CUSIP9 546347105 05/03/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Lizanne Gottung Mgmt For For For Elect Dustan McCoy Mgmt For For For Elect Colin Watson Mgmt For For For 2 Ratification of Auditor Mgmt For For For LSI Logic Corp. Ticker Security ID: Meeting Date Meeting Status LSI CUSIP9 502161102 03/29/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For LSI Logic Corp. Ticker Security ID: Meeting Date Meeting Status LSI CUSIP9 502161102 05/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Charles Haggerty Mgmt For For For Elect Richard Hill Mgmt For For For Elect James Keyes Mgmt For For For Elect Michael Mancuso Mgmt For For For Elect John Miner Mgmt For For For Elect Arun Netravali Mgmt For For For Elect Matthew O'Rourke Mgmt For For For Elect Gregorio Reyes Mgmt For For For Elect Abhijit Talwalkar Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding a ShrHoldr Against Against For Majority Voting LTC Properties Inc Ticker Security ID: Meeting Date Meeting Status LTC CUSIP9 502175102 05/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Andre Dimitriadis Mgmt For For For Elect Boyd Hendrickson Mgmt For For For Elect Edmund King Mgmt For For For Elect Wendy Simpson Mgmt For For For Elect Timothy Triche Mgmt For For For 2 APPROVAL OF THE COMPANY'S Mgmt For For For 2 PLAN. 3 RATIFICATION OF THE COMPANY'S Mgmt For For For INDEPENDENT AUDITORS. Luby Inc Ticker Security ID: Meeting Date Meeting Status LUB CUSIP9 549282101 01/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jill Griffin Mgmt For For For Elect Christopher Pappas Mgmt For For For Elect Jim Woliver Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 NONBINDING SHAREHOLDER ShrHoldr Against For Against PROPOSAL TO DECLASSIFY ELECTIONS OF DIRECTORS. Magma Design Automation Ticker Security ID: Meeting Date Meeting Status LAVA CUSIP9 559181102 08/29/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Timothy J. Ng Mgmt For For For Elect Chester Silvestri Mgmt For For For Elect Susumu Kohyama Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Magma Design Automation, Inc Ticker Security ID: Meeting Date Meeting Status LAVA Cusip 559181102 08/29/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Director Timothy J. Ng Mgmt For For For Elect Director Chester J. Silvestri Mgmt For For For Elect Director Susumu Kohyama Mgmt For For For 2 Ratify Auditors Mgmt For For For Magma Design Automation, Inc Ticker Security ID: Meeting Date Meeting Status LAVA Cusip 559181102 08/29/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Director Timothy J. Ng Mgmt For For For Magma Design Automation, Inc Ticker Security ID: Meeting Date Meeting Status LAVA Cusip 559181103 08/29/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Director Chester J. Silvestri Mgmt For For For Magma Design Automation, Inc Ticker Security ID: Meeting Date Meeting Status LAVA Cusip 559181104 08/29/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Director Susumu Kohyama Mgmt For For For Magma Design Automation, Inc Ticker Security ID: Meeting Date Meeting Status LAVA Cusip 559181105 08/29/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Ratify Auditors Mgmt For For For Maidenform Brands Inc Ticker Security ID: Meeting Date Meeting Status MFB CUSIP9 560305104 05/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Kaplan Mgmt For For For Elect Thomas Ward Mgmt For For For Elect Norman Axelrod Mgmt For For For Elect Harold Compton Mgmt For For For Elect Barbara Eisenberg Mgmt For For For Elect Karen Rose Mgmt For For For Elect Adam Stein Mgmt For For For 2 Ratification of Auditor Mgmt For For For Manitowoc Company Inc Ticker Security ID: Meeting Date Meeting Status MTW CUSIP9 563571108 05/01/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Virgis Colbert Mgmt For For For Elect Kenneth Krueger Mgmt For For For Elect Robert Stift Mgmt For For For 2 Short-Term Incentive Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For Medco Health Solutions Inc Ticker Security ID: Meeting Date Meeting Status MHS CUSIP9 58405U102 05/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Howard Barker, Jr. Mgmt For For For Elect David Snow, Jr. Mgmt For For For 2 Election of Directors Mgmt For For For 3 TO APPROVE THE 2007 Mgmt For For For EMPLOYEE STOCK PURCHASE PLAN. 4 Ratification of Auditor Mgmt For For For Medical Action Industries Inc. Ticker Security ID: Meeting Date Meeting Status MDCI Cusip 58449L100 08/17/2006 Voted Meeting Type Country of Trade Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Director Richard G. Satin Mgmt For For For Elect Director Kenneth R. Newsome Mgmt For For For Elect Director Henry A. Berling Mgmt For For For 2 Increase Authorized Common Stock Mgmt For For For 3 Amend Omnibus Stock Plan Mgmt For Against Against 4 Amend Stock Option Plan Mgmt For Against Against 5 Amend Non-Employee Director Mgmt For Against Against Stock Option Plan 6 Ratify Auditors Mgmt For For For Medical Properties Trust Inc Ticker Security ID: Meeting Date Meeting Status MCLPL CUSIP9 58463J304 05/31/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Edward Aldag, Jr. Mgmt For For For Elect Virginia Clarke Mgmt For For For Elect G. Steven Dawson Mgmt For For For Elect R. Steven Hamner Mgmt For For For Elect Robert Holmes Mgmt For For For Elect Sherry Kellett Mgmt For For For Elect William McKenzie Mgmt For For For Elect L. Glenn Orr, Jr. Mgmt For For For 2 Amendment to the 2004 Equity Mgmt For For For Incentive Plan 3 Ratification of Auditor Mgmt For For For Meridian Resources Corp. Ticker Security ID: Meeting Date Meeting Status TMR CUSIP9 58977Q109 06/21/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect E. L. Henry Mgmt For For For Elect Joe E. Kares Mgmt For For For Elect Gary A. Messersmith Mgmt For For For Elect C. Mark Pearson Mgmt For For For 2 2007 Long-Term Incentive Plan Mgmt For For For 3 Material Terms of the 2007 Long- Mgmt For For For Term Incentive Plan Methode Electronics Inc Ticker Security ID: Meeting Date Meeting Status METH CUSIP9 591520200 09/14/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Warren L. Batts Mgmt For For For Elect Dr. J. Colgate Mgmt For For For Elect Dr. Darren M. Dawson Mgmt For For For Elect Donald W. Duda Mgmt For For For Elect Isabelle C. Goossen Mgmt For For For Elect Christopher J. Hornung Mgmt For For For Elect Paul G. Shelton Mgmt For For For Elect Lawrence B. Skatoff Mgmt For For For Elect George S. Spindler Mgmt For For For 2 Ratification of Auditor Mgmt For For For MGIC Invt Corp. Ticker Security ID: Meeting Date Meeting Status MTG CUSIP9 552848103 05/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For Elect James Abbott Mgmt For For For Elect Thomas Hagerty Mgmt For For For Elect Michael Lehman Mgmt For For For 3 Ratification of Auditor Mgmt For For For 4 Right to Adjourn Meeting Mgmt For For For Micros Systems Inc Ticker Security ID: Meeting Date Meeting Status MCRS CUSIP9 594901100 11/17/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect A.L. Giannopoulos Mgmt For For For Elect Louis M. Brown, Jr. Mgmt For For For Elect B. Gary Dando Mgmt For For For Elect John G. Puente Mgmt For For For Elect Dwight S. Taylor Mgmt For For For Elect William S. Watson Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 1991 Stock Mgmt For Against Against Option Plan 4 Amendment to the 1991 Stock Mgmt For Against Against Option Plan Microsoft Corp. Ticker Security ID: Meeting Date Meeting Status MSFT CUSIP9 594918104 11/14/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM H. GATES III 2 ELECTION OF DIRECTOR: Mgmt For For For STEVEN A. BALLMER 3 ELECTION OF DIRECTOR: JAMES Mgmt For For For I. CASH JR. 4 ELECTION OF DIRECTOR: DINA Mgmt For For For DUBLON 5 ELECTION OF DIRECTOR: Mgmt For For For RAYMOND V. GILMARTIN 6 ELECTION OF DIRECTOR: DAVID Mgmt For For For F. MARQUARDT 7 ELECTION OF DIRECTOR: Mgmt For For For CHARLES H. NOSKI 8 ELECTION OF DIRECTOR: Mgmt For For For HELMUT PANKE 9 ELECTION OF DIRECTOR: JON A. Mgmt For For For SHIRLEY 10 Ratification of Auditor Mgmt For For For 11 Shareholder Proposal Regarding ShrHoldr Against Against For Restrictions on Selling Products and Services to Foreign Governments 12 Shareholder Proposal Regarding ShrHoldr Against Against For Sexual Orientation 13 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For HIRING OF PROXY ADVISOR Microstrategy Inc Ticker Security ID: Meeting Date Meeting Status MSTR CUSIP9 594972408 05/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Saylor Mgmt For For For Elect Sanju Bansal Mgmt For For For Elect Matthew Calkins Mgmt For For For Elect Robert Epstein Mgmt For For For Elect David LaRue Mgmt For For For Elect Jarrod Patten Mgmt For For For Elect Carl Rickertsen Mgmt For For For Elect Thomas Spahr Mgmt For For For 2 Ratification of Auditor Mgmt For For For Midland Company Ticker Security ID: Meeting Date Meeting Status MLAN CUSIP9 597486109 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect J. P. Hayden, Jr. Mgmt For Withhold Against Elect William Hayden Mgmt For Withhold Against Elect John O'Mara Mgmt For Withhold Against Elect Francis Thrailkill Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Midwest Air Group Inc Ticker Security ID: Meeting Date Meeting Status MEH CUSIP9 597911106 06/14/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John M. Albertine ShrHoldr For NA Elect Jeffrey H. Erickson ShrHoldr For NA Elect Charles F. Klambach ShrHoldr For NA Midwest Air Group Inc Ticker Security ID: Meeting Date Meeting Status MEH CUSIP9 597911106 06/14/2007 Take No Action Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John F. Bergstrom Mgmt For TNA NA Elect James R. Boris Mgmt For TNA NA Elect Frederick P. Stratton, Jr. Mgmt For TNA NA Movie Gallery Inc Ticker Security ID: Meeting Date Meeting Status MOVI CUSIP9 624581104 06/07/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Joe Malugen Mgmt For For For Elect H. Harrison Parrish Mgmt For For For Elect John Jump Mgmt For For For Elect James C. Lockwood Mgmt For For For Elect William Snow Mgmt For For For 2 Increase in Authorized Shares of Mgmt For For For Common Stock and Preferred Stock 3 Ratification of Auditor Mgmt For For For MTS Systems Corp. Ticker Security ID: Meeting Date Meeting Status MTSC CUSIP9 553777103 01/30/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ricardo Artigas Mgmt For For For Elect Jean-Lou Chameau Mgmt For For For Elect Merlin E. Dewing Mgmt For For For Elect Sidney Emery, Jr. Mgmt For For For Elect Brendan C. Hegarty Mgmt For For For Elect Lois M. Martin Mgmt For For For Elect Barb J. Samardzich Mgmt For For For 2 Ratification of Auditor Mgmt For For For Nacco Industries Inc Ticker Security ID: Meeting Date Meeting Status NC CUSIP9 629579103 05/09/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Owsley Brown II Mgmt For For For Elect Ian Ross Mgmt For For For Elect John Turben Mgmt For For For Elect Dennis LaBarre Mgmt For Withhold Against Elect Michael Shannon Mgmt For For For Elect Eugene Wong Mgmt For For For Elect Richard de Osborne Mgmt For For For Elect Britton Taplin Mgmt For For For Elect Alfred Rankin Jr. Mgmt For For For Elect David Taplin Mgmt For For For 2 Ratification of Auditor Mgmt For For For Nam Tai Electronics Inc Ticker Security ID: Meeting Date Meeting Status NTE CUSIP9 629865205 06/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect M.K. Koo Mgmt For For For Elect Charles Chu Mgmt For For For Elect Peter Kellogg Mgmt For For For Elect William Lo Mgmt For For For Elect Mark Waslen Mgmt For For For 2 Ratification of Auditor Mgmt For For For Nash Finch Company Ticker Security ID: Meeting Date Meeting Status NAFC CUSIP9 631158102 05/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Alec Covington Mgmt For For For Elect Mickey Foret Mgmt For For For National Health Investors Inc Ticker Security ID: Meeting Date Meeting Status NHI CUSIP9 63633D104 05/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ted Welch Mgmt For For For Elect Richard LaRoche Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For National Interstate Corp. Ticker Security ID: Meeting Date Meeting Status NATL CUSIP9 63654U100 05/18/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Joseph Consolino Mgmt For Withhold Against Elect Theodore Elliott, Jr. Mgmt For Withhold Against Elect Gary Gruber Mgmt For Withhold Against Elect Donald Larson Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For National Retail Properties Inc Ticker Security ID: Meeting Date Meeting Status NNN CUSIP9 637417106 05/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Kevin Habicht Mgmt For For For Elect Clifford Hinkle Mgmt For For For Elect Richard Jennings Mgmt For For For Elect Ted Lanier Mgmt For For For Elect Robert Legler Mgmt For For For Elect Craig Macnab Mgmt For For For Elect Robert Martinez Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 TO APPROVE THE 2007 Mgmt For For For PERFORMANCE INCENTIVE PLAN 4 Transaction of Other Business Mgmt For Against Against Nationwide Health Properties Inc Ticker Security ID: Meeting Date Meeting Status NHP CUSIP9 638620104 04/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Banks Mgmt For For For Elect Douglas Pasquale Mgmt For For For Elect Jack Samuelson Mgmt For For For 2 Increase in Authorized Shares Mgmt For For For 3 Charter Amendment Regarding Mgmt For Against Against REIT Protections 4 Ratification of Auditor Mgmt For For For Newmarket Corp. Ticker Security ID: Meeting Date Meeting Status NEU CUSIP9 651587107 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Phyllis L. Cothran Mgmt For For For Elect Bruce Gottwald Mgmt For For For Elect Thomas E. Gottwald Mgmt For For For Elect Patrick Hanley Mgmt For For For Elect James Rogers Mgmt For For For Elect Sidney B. Scott Mgmt For For For Elect Charles B. Walker Mgmt For For For 2 Ratification of Auditor Mgmt For For For Nordstrom Inc Ticker Security ID: Meeting Date Meeting Status JWN CUSIP9 655664100 05/22/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Phyllis Campbell Mgmt For For For Elect Enrique Hernandez, Jr. Mgmt For For For Elect Jeanne Jackson Mgmt For Withhold Against Elect Robert Miller Mgmt For For For Elect Blake Nordstrom Mgmt For For For Elect Erik Nordstrom Mgmt For For For Elect Peter Nordstrom Mgmt For For For Elect Philip Satre Mgmt For For For Elect Alison Winter Mgmt For For For 2 Ratification of Auditor Mgmt For For For Northstar Realty Financial Ticker Security ID: Meeting Date Meeting Status NRF CUSIP9 66704R100 05/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Adamski Mgmt For For For Elect Preston Butcher Mgmt For Withhold Against Elect David Hamamoto Mgmt For For For Elect Judith Hannaway Mgmt For For For Elect Wesley Minami Mgmt For For For Elect Louis Paglia Mgmt For For For Elect W. Edward Scheetz Mgmt For For For Elect Frank Sica Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Amendment to 2004 Omnibus Stock Mgmt For For For Incentive Plan NVR Inc Ticker Security ID: Meeting Date Meeting Status NVRWS CUSIP9 62944T105 05/04/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Manuel Johnson Mgmt For For For Elect David Preiser Mgmt For For For Elect Paul Whetsell Mgmt For For For Elect John Toups Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to Restated Articles of Mgmt For For For Incorporation Occidental Petroleum Corp. Ticker Security ID: Meeting Date Meeting Status OXY CUSIP9 674599105 05/04/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For SPENCER ABRAHAM 2 ELECTION OF DIRECTOR: Mgmt For For For RONALD W. BURKLE 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For S. CHALSTY 4 ELECTION OF DIRECTOR: Mgmt For For For EDWARD P. DJEREJIAN 5 ELECTION OF DIRECTOR: R. Mgmt For For For CHAD DREIER 6 ELECTION OF DIRECTOR: JOHN Mgmt For For For E. FEICK 7 ELECTION OF DIRECTOR: RAY R. Mgmt For For For IRANI 8 ELECTION OF DIRECTOR: IRVIN Mgmt For For For W. MALONEY 9 ELECTION OF DIRECTOR: Mgmt For For For RODOLFO SEGOVIA 10 ELECTION OF DIRECTOR: AZIZ Mgmt For For For D. SYRIANI 11 ELECTION OF DIRECTOR: Mgmt For For For ROSEMARY TOMICH 12 ELECTION OF DIRECTOR: Mgmt For For For WALTER L. WEISMAN 13 RATIFICATION OF SELECTION OF Mgmt For For For KPMG AS INDEPENDENT AUDITORS. 14 APPROVAL OF AMENDMENT TO Mgmt For For For 2005 LONG-TERM INCENTIVE PLAN. 15 SCIENTIFIC REPORT ON GLOBAL ShrHoldr Against Against For WARMING. 16 ADVISORY VOTE TO RATIFY ShrHoldr Against Against For EXECUTIVE COMPENSATION. 17 PERFORMANCE-BASED STOCK ShrHoldr Against Against For OPTIONS. Odyssey Healthcare Inc Ticker Security ID: Meeting Date Meeting Status ODSY CUSIP9 67611V101 05/03/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Burnham Mgmt For Withhold Against Elect Robert Ortenzio Mgmt For Withhold Against Elect James Buncher Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Odyssey RE Holdings Corp. Ticker Security ID: Meeting Date Meeting Status ORH CUSIP9 67612W108 04/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect V. Prem Watsa Mgmt For Withhold Against Elect James F. Dowd Mgmt For Withhold Against Elect Andrew A. Barnard Mgmt For Withhold Against Elect Peter Bennett Mgmt For Withhold Against Elect Anthony Griffiths Mgmt For Withhold Against Elect Patrick Kenny Mgmt For Withhold Against Elect Bradley Martin Mgmt For Withhold Against Elect Brandon Sweitzer Mgmt For Withhold Against Elect Paul Wolff Mgmt For Withhold Against Omega Healthcare Investors Inc Ticker Security ID: Meeting Date Meeting Status OHIPRB CUSIP9 681936100 05/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Edward Lowenthal Mgmt For For For Elect Stephen Plavin Mgmt For For For 2 RATIFICATION OF INDEPENDENT Mgmt For For For AUDITORS ERNST & YOUNG LLP Omnivision Technologies Inc Ticker Security ID: Meeting Date Meeting Status OVTI CUSIP9 682128103 09/28/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Joseph Jeng Mgmt For Withhold Against Elect Dwight Steffensen Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Oracle Corp. Ticker Security ID: Meeting Date Meeting Status ORCL CUSIP9 68389X105 10/09/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jeffrey Henley Mgmt For For For Elect Lawrence Ellison Mgmt For For For Elect Donald Lucas Mgmt For For For Elect Michael Boskin Mgmt For For For Elect Jack Kemp Mgmt For Withhold Against Elect Jeffrey Berg Mgmt For For For Elect Safra Catz Mgmt For For For Elect Hector Garcia-Molina Mgmt For For For Elect H. Raymond Bingham Mgmt For For For Elect Charles Phillips, Jr. Mgmt For For For Elect Naomi Seligman Mgmt For For For 2 2007 Executive Bonus Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For 4 Amendment to the 1993 Directors' Mgmt For Against Against Stock Plan Overseas Shipholding Inc Ticker Security ID: Meeting Date Meeting Status OSG CUSIP9 690368105 06/05/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Morten Arntzen Mgmt For For For Elect Oudi Recanati Mgmt For For For Elect G. Allen Andreas, III Mgmt For For For Elect Alan Batkin Mgmt For For For Elect Thomas Coleman Mgmt For For For Elect Charles Fribourg Mgmt For For For Elect Stanley Komaroff Mgmt For For For Elect Solomon Merkin Mgmt For For For Elect Joel Picket Mgmt For For For Elect Ariel Recanati Mgmt For For For Elect Thomas Robards Mgmt For For For Elect Jean-Paul Vettier Mgmt For For For Elect Michael Zimmerman Mgmt For For For 2 Ratification of Auditor Mgmt For For For Parker Drilling Company Ticker Security ID: Meeting Date Meeting Status PKDRP CUSIP9 701081101 04/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert McKee, III Mgmt For For For Elect George Donnelly Mgmt For For For 2 Increase Authorized Shares Mgmt For For For 3 Ratification of Auditor Mgmt For For For Payless Shoesource Inc Ticker Security ID: Meeting Date Meeting Status PSS CUSIP9 704379106 05/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Daniel Boggan Jr. Mgmt For For For Elect Michael Weiss Mgmt For For For Elect Robert Wheeler Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2006 Stock Mgmt For For For Incentive Plan 4 Amendment to the Incentive Mgmt For For For Compensation Plan Petroleum Development Ticker Security ID: Meeting Date Meeting Status PETD CUSIP9 716578109 09/15/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Donald B. Nestor Mgmt For For For Elect Kimberly Wakim Mgmt For For For Elect Steven R. Williams Mgmt For For For 2 Ratification of Auditor Mgmt For For For Polyone Corp. Ticker Security ID: Meeting Date Meeting Status POL CUSIP9 73179P106 05/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect J. Douglas Campbell Mgmt For For For Elect Carol Cartwright Mgmt For For For Elect Gale Duff-Bloom Mgmt For For For Elect Richard Fearon Mgmt For For For Elect Robert Garda Mgmt For For For Elect Gordon Harnett Mgmt For For For Elect Edward Mooney Mgmt For For For Elect Stephen D. Newlin Mgmt For For For Elect Farah Walters Mgmt For For For 2 Ratification of Auditor Mgmt For For For Presidential Life Corp. Ticker Security ID: Meeting Date Meeting Status PLFE CUSIP9 740884101 05/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Donald Barnes Mgmt For Withhold Against Elect Richard Giesser Mgmt For Withhold Against Elect Jeffrey Keil Mgmt For Withhold Against Elect Herbert Kurz Mgmt For Withhold Against Elect Paul Frederick Pape, Jr. Mgmt For Withhold Against Elect Lawrence Read Mgmt For Withhold Against Elect Lawrence Rivkin Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Provident Financial Holdings Inc Ticker Security ID: Meeting Date Meeting Status PROV CUSIP9 743868101 11/21/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert G. Schrader Mgmt For For For Elect William E. Thomas Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 TO ADOPT THE PROVIDENT Mgmt For Against Against FINANCIAL HOLDINGS, INC. 2006 EQUITY INCENTIVE PLAN. Puget Energy Inc Ticker Security ID: Meeting Date Meeting Status PSD CUSIP9 745310102 05/04/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Phyllis Campbell Mgmt For For For Elect Stephen Frank Mgmt For For For Elect Kenneth Mortimer Mgmt For For For Elect Stephen Reynolds Mgmt For For For Elect George Watson Mgmt For For For 2 Adoption of Majority Vote for Mgmt For For For Election of Directors 3 Employee Stock Purchase Plan Mgmt For For For 4 Ratification of Auditor Mgmt For For For Putnam Prime Money Market Fund Ticker Security ID: Meeting Date Meeting Status CUSIP9 746763416 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund PW Eagle Inc Ticker Security ID: Meeting Date Meeting Status PWEI CUSIP9 69366Y108 04/12/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve the Merger Agreement Mgmt For For For 2 ANY PROPOSAL TO ADJOURN Mgmt For For For THE SPECIAL MEETING. Quanex Corp. Ticker Security ID: Meeting Date Meeting Status NXQXP CUSIP9 747620102 02/27/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Joseph Ross Mgmt For For For Elect Richard Wellek Mgmt For For For 2 Increase in Authorized Common Mgmt For For For Stock Quidel Corp. Ticker Security ID: Meeting Date Meeting Status QDEL CUSIP9 74838J101 05/07/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Thomas Brown Mgmt For Withhold Against Elect Rod Dammeyer Mgmt For Withhold Against Elect Douglas Harrington, M.D. Mgmt For Withhold Against Elect Caren Mason Mgmt For Withhold Against Elect Mary Polan Mgmt For Withhold Against Elect Mark A. Pulido Mgmt For Withhold Against Elect Jack Schuler Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Amendment to 2001 Equity Mgmt For For For Incentive Plan 4 Approval of Executive Performance Mgmt For For For Goals Radian Group Ticker Security ID: Meeting Date Meeting Status RDN CUSIP9 750236101 05/09/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For Elect Herbert Wender Mgmt For For For Elect David Carney Mgmt For For For Elect Howard Culang Mgmt For For For Elect Stephen Hopkins Mgmt For For For Elect Sandford Ibrahim Mgmt For For For Elect James Jennings Mgmt For For For Elect Ronald Moore Mgmt For For For Elect Jan Nicholson Mgmt For For For Elect Robert Richards Mgmt For For For Elect Anthony Schweiger Mgmt For For For 3 Ratification of Auditors Mgmt For For For 4 Right to Adjourn Meeting Mgmt For For For Rait Investment Trust Commerce Ticker Security ID: Meeting Date Meeting Status RASPRB CUSIP9 749227104 05/22/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Betsy Cohen Mgmt For For For Elect Daniel Cohen Mgmt For For For Elect Edward S. Brown Mgmt For For For Elect Frank Farnesi Mgmt For For For Elect S. Kristin Kim Mgmt For For For Elect Arthur Makadon Mgmt For For For Elect Daniel Promislo Mgmt For For For Elect John Quigley, III Mgmt For For For Elect Murray Stempel, III Mgmt For For For 2 Ratification of Auditor Mgmt For For For Rait Investment Trust Commerce Ticker Security ID: Meeting Date Meeting Status RASPRB CUSIP9 749227104 12/11/2006 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Regal Beloit Corp. Ticker Security ID: Meeting Date Meeting Status RBC CUSIP9 758750103 04/20/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Christopher Doerr Mgmt For For For 2 THE ELECTION OF DIRECTOR: Mgmt For For For MARK J. GLIEBE (FOR A TERM EXPIRING IN 2010) 3 THE ELECTION OF DIRECTOR: Mgmt For For For CURTIS W. STOELTING (FOR A TERM EXPIRING IN 2010) 4 Elect G. Frederick Kasten, Jr. Mgmt For For For 5 Increase Authorized Shares Mgmt For For For 6 TO APPROVE THE REGAL Mgmt For For For BELOIT CORPORATION 2007 EQUITY INCENTIVE PLAN. 7 Ratification of Auditor Mgmt For For For Renaissancere Holdings Ltd Ticker Security ID: Meeting Date Meeting Status RNRPRA CUSIP9 G7496G103 05/31/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Hecht Mgmt For For For Elect Henry Klehm III Mgmt For For For Elect Nicholas Trivisonno Mgmt For For For 2 Ratification of Auditor Mgmt For For For Rent A Centre Inc Ticker Security ID: Meeting Date Meeting Status RCII CUSIP9 76009N100 05/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Mary Burton Mgmt For Withhold Against Elect Peter Copses Mgmt For Withhold Against Elect Mitchell Fadel Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Republic Bancorp Inc Ticker Security ID: Meeting Date Meeting Status RBCAA CUSIP9 760281204 04/19/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Bernard Trager Mgmt For For For Elect Steven Trager Mgmt For For For Elect A. Scott Trager Mgmt For Withhold Against Elect R. Wayne Stratton Mgmt For For For Elect Michael Rust Mgmt For For For Elect Sandra Snowden Mgmt For For For Elect Susan Tamme Mgmt For For For Elect Charles Anderson Mgmt For For For Respironics Inc Ticker Security ID: Meeting Date Meeting Status RESP CUSIP9 761230101 11/14/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Joseph C. Lawyer Mgmt For Withhold Against Elect Sean C. McDonald Mgmt For Withhold Against Elect Mylle H. Mangum Mgmt For Withhold Against Elect John C. Miles, II Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 2007 Employee Stock Purchase Mgmt For For For Plan Royal Caribbean Cruises Limited Ticker Security ID: Meeting Date Meeting Status RCL CUSIP9 V7780T103 05/31/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Kimsey Mgmt For For For Elect Gert Munthe Mgmt For For For Elect Thomas Pritzker Mgmt For For For Elect Bernt Reitan Mgmt For For For 2 Ratification of Auditor Mgmt For For For Safety Insurance Group Inc Ticker Security ID: Meeting Date Meeting Status SAFT CUSIP9 78648T100 05/18/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Frederic Lindeberg Mgmt For For For 2 RATIFICATION OF THE Mgmt For For For APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP. Saint Mary Land & Exploration Company Ticker Security ID: Meeting Date Meeting Status SM CUSIP9 792228108 05/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Barbara Baumann Mgmt For Withhold Against Elect Anthony Best Mgmt For Withhold Against Elect Larry Bickle Mgmt For Withhold Against Elect William Gardiner Mgmt For Withhold Against Elect Mark Hellerstein Mgmt For Withhold Against Elect Julio Quintana Mgmt For Withhold Against Elect John Seidl Mgmt For Withhold Against Elect William Sullivan Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Savient Pharmaceuticals Inc Ticker Security ID: Meeting Date Meeting Status SVNT CUSIP9 80517Q100 05/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Christopher Clement Mgmt For For For Elect Herbert Conrad Mgmt For For For Elect Alan Heller Mgmt For For For Elect Stephen Jaeger Mgmt For For For Elect Joseph Klein III Mgmt For For For Elect Lee Simon, M.D. Mgmt For For For Elect Virgil Thompson Mgmt For For For 2 Ratification of Auditor Mgmt For For For Schweitzer-Mauduit International Ticker Security ID: Meeting Date Meeting Status SWM CUSIP9 808541106 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Wayne Deitrich Mgmt For For For Elect Larry Stillman Mgmt For For For SCIELE PHARMA, INC. Ticker Security ID: Meeting Date Meeting Status SCRX CUSIP9 808627103 04/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Patrick Fourteau Mgmt For For For Elect Jon Saxe Mgmt For Withhold Against Elect Jerry Griffin Mgmt For For For 2 TO APPROVE THE SCIELE 2007 Mgmt For For For STOCK INCENTIVE PLAN. 3 Ratification of Auditor Mgmt For For For Seabright Insurance Holding, Inc. Ticker Security ID: Meeting Date Meeting Status SEAB CUSIP9 811656107 05/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Pasqualetto Mgmt For For For Elect Peter Chung Mgmt For For For Elect Joseph Edwards Mgmt For For For Elect William Feldman Mgmt For For For Elect Mural Josephson Mgmt For For For Elect George Morvis Mgmt For For For 2 Ratification of Auditor Mgmt For For For Select Comfort Corp. Ticker Security ID: Meeting Date Meeting Status SCSS CUSIP9 81616X103 05/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Thomas Albani Mgmt For For For Elect David Kollat Mgmt For For For Elect William McLaughlin Mgmt For For For 2 Ratification of Auditor Mgmt For For For Selective Insurance Group Inc Ticker Security ID: Meeting Date Meeting Status SIGI CUSIP9 816300107 04/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect W. Marston Becker Mgmt For For For Elect Gregory Murphy Mgmt For For For Elect William Rue Mgmt For For For 2 Ratification of Auditor Mgmt For For For Sherwin-Williams Company Ticker Security ID: Meeting Date Meeting Status SHW CUSIP9 824348106 04/18/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Arthur Anton Mgmt For For For Elect James Boland Mgmt For For For Elect Christopher Connor Mgmt For For For Elect Daniel Evans Mgmt For For For Elect David Hodnik Mgmt For For For Elect Susan Kropf Mgmt For For For Elect Robert Mahoney Mgmt For For For Elect Gary McCullough Mgmt For For For Elect A. Malachi Mixon, III Mgmt For For For Elect Curtis Moll Mgmt For For For Elect Richard Smucker Mgmt For For For 2 APPROVAL OF THE 2007 Mgmt For For For EXECUTIVE PERFORMANCE BONUS PLAN 3 Ratification of Auditor Mgmt For For For Shiloh Industries Inc Ticker Security ID: Meeting Date Meeting Status SHLO CUSIP9 824543102 03/21/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Cloyd Abruzzo Mgmt For Withhold Against Elect George Goodrich Mgmt For Withhold Against Elect Dieter Kaesgen Mgmt For Withhold Against Shoe Carnival Inc Ticker Security ID: Meeting Date Meeting Status SCVL CUSIP9 824889109 06/12/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Mark L. Lemond Mgmt For For For 2 Ratification of Auditor Mgmt For For For Sinclair Broadcast Group Inc Ticker Security ID: Meeting Date Meeting Status SBGI CUSIP9 829226109 05/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Smith Mgmt For For For Elect Frederick Smith Mgmt For For For Elect J. Duncan Smith Mgmt For For For Elect Robert Smith Mgmt For For For Elect Basil Thomas Mgmt For For For Elect Lawrence McCanna Mgmt For For For Elect Daniel Keith Mgmt For For For Elect Martin R. Leader Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Approve Executive Performance Mgmt For For For Goals SLM Corp. Ticker Security ID: Meeting Date Meeting Status SLMPRA CUSIP9 78442P106 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ann Bates Mgmt For For For Elect Charles Daley Mgmt For For For Elect William Diefenderfer III Mgmt For For For Elect Thomas Fitzpatrick Mgmt For For For Elect Diane Gilleland Mgmt For For For Elect Earl Goode Mgmt For For For Elect Ronald Hunt Mgmt For For For Elect Benjamin Lambert III Mgmt For For For Elect Albert Lord Mgmt For For For Elect Barry Munitz Mgmt For For For Elect A. Alexander Porter, Jr. Mgmt For For For Elect Wolfgang Schoellkopf Mgmt For For For Elect Steven Shapiro Mgmt For For For Elect Barry Williams Mgmt For For For 2 Ratification of Auditor Mgmt For For For Sohu.com Inc Ticker Security ID: Meeting Date Meeting Status SOHU CUSIP9 83408W103 06/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Charles Zhang Mgmt For For For Elect Charles Huang Mgmt For For For Elect Dave Qi Mgmt For For For Elect Shi Wang Mgmt For For For Elect Zhonghan Deng Mgmt For For For 2 Ratification of Auditor Mgmt For For For Sonicwall Inc Ticker Security ID: Meeting Date Meeting Status SNWL CUSIP9 835470105 06/14/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Charles Berger Mgmt For For For Elect David Garrison Mgmt For For For Elect Charles D. Kissner Mgmt For For For Elect Matthew Medeiros Mgmt For For For Elect Keyur Patel Mgmt For For For Elect John Shoemaker Mgmt For For For Elect Cary Thompson Mgmt For For For Elect Edward F. Thompson Mgmt For For For 2 APPROVAL OF PERFORMANCE Mgmt For For For BONUS PLAN. 3 Amendment to 1999 Employee Mgmt For For For Stock Purchase Plan 4 Ratification of Auditor Mgmt For For For 5 Transaction of Other Business Mgmt For Against Against Southwest Bancorp Of Oklahoma Inc Ticker Security ID: Meeting Date Meeting Status OKSB CUSIP9 844767103 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Thomas Berry Mgmt For For For Elect Rick Green Mgmt For For For Elect David Lambert Mgmt For For For Elect Linford Pitts Mgmt For For For 2 Amendment to the 1999 Stock Mgmt For For For Option Plan Spherion Corp. Ticker Security ID: Meeting Date Meeting Status SFN CUSIP9 848420105 05/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Barbara Pellow Mgmt For For For Elect Steven Elbaum Mgmt For For For Elect David Parker Mgmt For For For Elect Ann Szostak Mgmt For For For 2 Ratification of Auditor Mgmt For For For SPSS Inc Ticker Security ID: Meeting Date Meeting Status SPSS CUSIP9 78462K102 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Merritt Lutz Mgmt For For For Elect Michael Lavin Mgmt For For For 2 Ratification of Auditor Mgmt For For For Stancorp Financial Group Inc Ticker Security ID: Meeting Date Meeting Status SFG CUSIP9 852891100 05/07/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jerome Meyer Mgmt For For For Elect Ralph Peterson Mgmt For For For Elect E. Kay Stepp Mgmt For For For Elect Michael Thorne Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 PROPOSAL TO APPROVE THE Mgmt For For For SHORT TERM INCENTIVE PLAN Standard Motor Products Inc Ticker Security ID: Meeting Date Meeting Status SMP CUSIP9 853666105 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Gerrity Mgmt For For For Elect Arthur Sills Mgmt For For For Elect Lawrence Sills Mgmt For For For Elect Peter Sills Mgmt For For For Elect Frederick Sturdivant Mgmt For For For Elect William Turner Mgmt For For For Elect Richard Ward Mgmt For For For Elect Roger Widmann Mgmt For For For 2 Ratification of Auditor Mgmt For For For Stanley Furniture Company Inc Ticker Security ID: Meeting Date Meeting Status STLY CUSIP9 854305208 04/18/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Thomas L. Millner Mgmt For For For Elect Jeffrey R. Scheffer Mgmt For For For Steel Dynamics Inc Ticker Security ID: Meeting Date Meeting Status STLD CUSIP9 858119100 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Keith Busse Mgmt For For For Elect Mark Millett Mgmt For For For Elect Richard Teets, Jr. Mgmt For For For Elect John Bates Mgmt For For For Elect Frank Byrne Mgmt For For For Elect Paul Edgerley Mgmt For For For Elect Richard Freeland Mgmt For For For Elect Dr. Jürgen Kolb Mgmt For For For Elect James Marcuccilli Mgmt For For For Elect Joseph Ruffolo Mgmt For For For 2 Ratification of Auditor Mgmt For For For Steelcase Inc Ticker Security ID: Meeting Date Meeting Status SLCA CUSIP9 858155203 06/21/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Hackett Mgmt For Withhold Against Elect David Joos Mgmt For Withhold Against Elect P. Craig Welch, Jr. Mgmt For Withhold Against 2 APPROVAL OF THE STEELCASE Mgmt For For For INC. MANAGEMENT INCENTIVE PLAN 3 APPROVAL OF THE STEELCASE Mgmt For For For INC. INCENTIVE COMPENSATION PLAN Stoneridge Inc Ticker Security ID: Meeting Date Meeting Status SRI CUSIP9 86183P102 05/07/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Avery Cohen Mgmt For For For Elect John Corey Mgmt For For For Elect Jeffrey Draime Mgmt For For For Elect Sheldon Epstein Mgmt For For For Elect Douglas Jacobs Mgmt For For For Elect Kim Korth Mgmt For For For Elect William Lasky Mgmt For For For Elect Earl Linehan Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 PROPOSAL TO APPROVE THE Mgmt For For For ADOPTION OF THE ANNUAL INCENTIVE PLAN. 4 PROPOSAL TO APPROVE THE Mgmt For For For AMENDMENT TO THE CODE OF REGULATIONS. Synnex Corp. Ticker Security ID: Meeting Date Meeting Status SNX CUSIP9 87162W100 03/20/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Matthew Miau Mgmt For Withhold Against Elect Robert Huang Mgmt For For For Elect Fred Breidenbach Mgmt For For For Elect Gregory Quesnel Mgmt For For For Elect David Rynne Mgmt For Withhold Against Elect Dwight Steffensen Mgmt For For For Elect James Van Horne Mgmt For For For 2 APPROVAL OF 2007 PROFIT Mgmt For Against Against SHARING PROGRAM FOR SECTION 16(B) OFFICERS. 3 Ratification of Auditor Mgmt For For For Synopsys Inc Ticker Security ID: Meeting Date Meeting Status SNPS CUSIP9 871607107 03/23/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Aart De Geus Mgmt For For For Elect Chi-Foon Chan Mgmt For For For Elect Bruce Chizen Mgmt For For For Elect Deborah Coleman Mgmt For For For Elect Sasson Somekh Mgmt For For For Elect Roy Vallee Mgmt For For For Elect Steven Walske Mgmt For For For 2 Ratification of Auditor Mgmt For For For Systemax Inc Ticker Security ID: Meeting Date Meeting Status SYX CUSIP9 871851101 06/07/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Leeds Mgmt For Withhold Against Elect Bruce Leeds Mgmt For Withhold Against Elect Robert Leeds Mgmt For Withhold Against Elect Gilbert Fiorentino Mgmt For Withhold Against Elect Robert Rosenthal Mgmt For Withhold Against Elect Stacy Dick Mgmt For Withhold Against Elect Ann Leven Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Systemax Inc Ticker Security ID: Meeting Date Meeting Status SYX CUSIP9 871851101 10/11/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Leeds Mgmt For Withhold Against Elect Bruce Leeds Mgmt For Withhold Against Elect Robert Leeds Mgmt For Withhold Against Elect Gilbert Fiorentino Mgmt For Withhold Against Elect Robert D. Rosenthal Mgmt For Withhold Against Elect Stacy S. Dick Mgmt For Withhold Against Elect Ann R. Leven Mgmt For Withhold Against 2 2006 Stock Incentive Plan for Non- Mgmt For For For Employee Directors 3 Ratification of Auditor Mgmt For For For Talk America Holdings, Inc. Ticker Security ID: Meeting Date Meeting Status TALK Cusip 87426R202 08/09/2006 Voted Meeting Type Country of Trade Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Director Edward B. Mgmt For Withhold Against Meyercord, III 2 Ratify Auditors Mgmt For For For 3 Approve Qualified Employee Stock Mgmt For For For Purchase Plan Tech Data Corp. Ticker Security ID: Meeting Date Meeting Status TECD CUSIP9 878237106 06/05/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Charles Adair Mgmt For For For Elect Maximilian Ardelt Mgmt For For For Elect John Williams Mgmt For For For Elect Thomas Morgan Mgmt For For For Elect Robert Dutkowsky Mgmt For For For 2 TO APPROVE THE EXECUTIVE Mgmt For For For INCENTIVE BONUS PLAN. Tekelec Ticker Security ID: Meeting Date Meeting Status TKLC Cusip 879101103 08/04/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Director Robert V. Adams Mgmt For For For Elect Director Jean-Claude Asscher Mgmt For For For Elect Director Daniel L. Brenner Mgmt For For For Elect Director Mark A. Floyd Mgmt For For For Elect Director Martin A. Kaplan Mgmt For For For Elect Director Franco Plastina Mgmt For For For Elect Director Jon F. Rager Mgmt For For For Teleflex Inc Ticker Security ID: Meeting Date Meeting Status TFX CUSIP9 879369106 05/04/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Patricia Barron Mgmt For For For Elect Jeffrey Graves Mgmt For For For Elect James Zug Mgmt For For For 2 Increase in Authorized Common Mgmt For For For Stock 3 Ratification of Auditor Mgmt For For For Tenneco Inc Ticker Security ID: Meeting Date Meeting Status TEN CUSIP9 880349105 05/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Charles Cramb Mgmt For For For Elect Frank Macher Mgmt For For For Elect Roger Porter Mgmt For For For Elect David Price, Jr. Mgmt For For For Elect Gregg Sherrill Mgmt For For For Elect Paul Stecko Mgmt For For For Elect Jane Warner Mgmt For For For Elect Mitsunobu Takeuchi Mgmt For For For 2 Ratification of Auditor Mgmt For For For Tesoro Corp. Ticker Security ID: Meeting Date Meeting Status TSO CUSIP9 881609101 05/01/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Bookout, III Mgmt For For For Elect Rodney Chase Mgmt For For For Elect Robert Goldman Mgmt For For For Elect Steven H. Grapstein Mgmt For For For Elect William Johnson Mgmt For For For Elect Jim Nokes Mgmt For For For Elect Donald Schmude Mgmt For For For Elect Bruce Smith Mgmt For For For Elect Michael Wiley Mgmt For For For 2 Ratification of Auditor Mgmt For For For The Western Union Company Ticker Security ID: Meeting Date Meeting Status WU CUSIP9 959802109 05/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Dinyar Devitre Mgmt For For For Elect Betsy Holden Mgmt For For For Elect Christina Gold Mgmt For For For 2 APPROVAL OF THE WESTERN Mgmt For For For UNION COMPANY 2006 LONG- TERM INCENTIVE PLAN 3 Senior Executive Annual Incentive Mgmt For For For Plan 4 RATIFICATION OF SELECTION OF Mgmt For For For AUDITORS Toro Corp. Ticker Security ID: Meeting Date Meeting Status TTC CUSIP9 891092108 03/13/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Buhrmaster Mgmt For For For Elect Winslow Buxton Mgmt For For For Elect Robert Nassau Mgmt For For For Elect Christopher Twomey Mgmt For For For 2 RE-APPROVE THE TORO Mgmt For For For COMPANY PERFORMANCE SHARE PLAN 3 RATIFY SELECTION OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Transmontaigne Oil Inc Ticker Security ID: Meeting Date Meeting Status TMG CUSIP9 893934109 08/31/2006 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Merger/Acquisition Mgmt For Abstain NA Triad Guaranty Inc Ticker Security ID: Meeting Date Meeting Status TGIC CUSIP9 895925105 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Glenn Austin, Jr. Mgmt For For For Elect Robert David Mgmt For For For Elect H. Lee Durham Mgmt For For For Elect William Ratliff, III Mgmt For For For Elect Michael Roberts Mgmt For For For Elect Richard Swanson Mgmt For For For Elect Mark Tonnesen Mgmt For For For Elect David Whitehurst Mgmt For For For Elect Henry Williamson, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2007 Key Executive Incentive Mgmt For For For Compensation Plan Trico Marine Services Inc. Ticker Security ID: Meeting Date Meeting Status TMAR CUSIP9 896106200 06/12/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Edward Hutcheson, Jr. Mgmt For Withhold Against Elect Myles Scoggins Mgmt For Withhold Against Elect Per Staehr Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For Abstain NA 3 please check box Mgmt Against Triquint Semiconductor Inc Ticker Security ID: Meeting Date Meeting Status TQNT CUSIP9 89674K103 05/14/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Paul Gary Mgmt For For For Elect Charles Scott Gibson Mgmt For Withhold Against Elect Nicolas Kauser Mgmt For For For Elect Ralph Quinsey Mgmt For For For Elect Walden Rhines Mgmt For For For Elect Steven Sharp Mgmt For For For Elect Willis Young Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 1996 Stock Mgmt For For For Incentive Plan 4 Adoption of the 2007 Employee Mgmt For For For Stock Purchase Plan Triumph Group, Inc. Ticker Security ID: Meeting Date Meeting Status TGI Cusip 896818101 07/27/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Director Richard C. Ill Mgmt For For For Elect Director John R. Bartholdson Mgmt For For For Elect Director Richard C. Gozon Mgmt For For For Elect Director Claude F. Kronk Mgmt For For For Elect Director William O. Albertini Mgmt For For For Elect Director George Simpson Mgmt For For For Elect Director Terry D. Stinson Mgmt For For For 2 Ratify Auditors Mgmt For For For 3 Amend Non-Employee Director Mgmt For For For Omnibus Stock Plan TTM Technologies Inc Ticker Security ID: Meeting Date Meeting Status TTMI CUSIP9 87305R109 06/22/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James K. Bass Mgmt For For For Elect Thomas T. Edman Mgmt For For For Elect Robert Klatell Mgmt For For For Tween Brands, Inc Ticker Security ID: Meeting Date Meeting Status CUSIP9 901166108 05/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Krinsky Mgmt For For For Elect Kenneth Stevens Mgmt For For For Elect Kenneth Strottman Mgmt For For For 2 Ratification of Auditor Mgmt For For For Tyler Technologies Corp. Ticker Security ID: Meeting Date Meeting Status TYL CUSIP9 902252105 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Donald Brattain Mgmt For For For Elect J. Luther King, Jr. Mgmt For For For Elect John Marr, Jr. Mgmt For For For Elect G. Stuart Reeves Mgmt For For For Elect Michael Richards Mgmt For For For Elect Dustin Womble Mgmt For For For Elect John Yeaman Mgmt For For For 2 RATIFICATION OF ERNST & Mgmt For For For YOUNG LLP AS INDEPENDENT AUDITORS. Unisource Energy Corp. Commerce Ticker Security ID: Meeting Date Meeting Status UNS CUSIP9 909205106 05/11/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Pignatelli Mgmt For For For Elect Lawrence Aldrich Mgmt For For For Elect Barbara Baumann Mgmt For For For Elect Larry Bickle Mgmt For For For Elect Elizabeth Bilby Mgmt For For For Elect Harold Burlingame Mgmt For For For Elect John Carter Mgmt For For For Elect Robert Elliott Mgmt For For For Elect Daniel Fessler Mgmt For For For Elect Kenneth Handy Mgmt For For For Elect Warren Jobe Mgmt For For For Elect Joaquin Ruiz Mgmt For For For 2 RATIFICATION OF THE Mgmt For For For APPOINTMENT OF THE INDEPENDENT PUBLIC ACCOUNTING FIRM United Industrial Corp. Ticker Security ID: Meeting Date Meeting Status UIC CUSIP9 910671106 05/18/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Thomas Corcoran Mgmt For For For Elect Glen Kassan Mgmt For For For Elect Warren Lichtenstein Mgmt For For For Elect Robert Mehmel Mgmt For For For Elect General Richard Neal Mgmt For For For Elect Frederick Strader Mgmt For For For 2 Ratification of Auditor Mgmt For For For United Online Inc Ticker Security ID: Meeting Date Meeting Status UNTD CUSIP9 911268100 05/22/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Berglass Mgmt For For For Elect Kenneth L. Coleman Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Transact Other Business Mgmt For Against Against United States Steel Corp. Ticker Security ID: Meeting Date Meeting Status X CUSIP9 912909108 04/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Darnall Mgmt For For For Elect John Drosdick Mgmt For For For Elect Charles Lee Mgmt For For For Elect Jeffrey Lipton Mgmt For For For Elect Glenda McNeal Mgmt For For For Elect Patricia Tracey Mgmt For For For 2 Ratification of Auditor Mgmt For For For United Technologies Corp. Ticker Security ID: Meeting Date Meeting Status UTX CUSIP9 913017109 04/11/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Louis Chenevert Mgmt For For For Elect George David Mgmt For For For Elect John Faraci Mgmt For For For Elect Jean-Pierre Garnier Mgmt For For For Elect Jamie Gorelick Mgmt For For For Elect Charles Lee Mgmt For For For Elect Richard McCormick Mgmt For For For Elect Harold McGraw III Mgmt For For For Elect Richard Myers Mgmt For For For Elect Frank Popoff Mgmt For For For Elect H. Patrick Swygert Mgmt For For For Elect André Villeneuve Mgmt For For For Elect Harold Wagner Mgmt For For For Elect Christine Whitman Mgmt For For For 2 APPOINTMENT OF Mgmt For For For INDEPENDENT AUDITORS FOR 3 SHAREOWNER PROPOSAL: ShrHoldr Against Against For DIRECTOR TERM LIMITS 4 SHAREOWNER PROPOSAL: ShrHoldr Against Against For FOREIGN MILITARY SALES 5 SHAREOWNER PROPOSAL: ShrHoldr Against Against For POLITICAL CONTRIBUTIONS 6 SHAREOWNER PROPOSAL: ShrHoldr Against Against For ADVISORY RESOLUTION TO RATIFY EXECUTIVE COMPENSATION 7 SHAREOWNER PROPOSAL: PAY- ShrHoldr Against Against For FOR-SUPERIOR-PERFORMANCE Unitedhealth Group Inc Ticker Security ID: Meeting Date Meeting Status UNH CUSIP9 91324P102 05/29/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Ballard, Jr. Mgmt For For For Elect Richard Burke Mgmt For For For Elect Stephen Hemsley Mgmt For For For Elect Robert Darretta Mgmt For For For 2 Adoption of Majority Vote for Mgmt For For For Election of Directors 3 Repeal of Classified Board Mgmt For For For 4 Mgmt For For For Amendment to Supermajority Requirement for Removal of Directors 5 Amendment to Supermajority Mgmt For For For Requirement Relating to Certain Business Combinations 6 ADOPTION OF RESTATED Mgmt For For For ARTICLES OF INCORPORATION 7 Ratification of Auditor Mgmt For For For 8 SHAREHOLDER PROPOSAL ShrHoldr Against Against For CONCERNING PERFORMANCE- VESTING SHARES 9 SHAREHOLDER PROPOSAL ShrHoldr Against Against For CONCERNING SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN 10 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Executive Compensation 11 Shareholder Proposal Regarding ShrHoldr Against Against For Shareholder Access to the Ballot Universal Fst Products Inc Ticker Security ID: Meeting Date Meeting Status UFPI CUSIP9 913543104 04/18/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Engler Mgmt For For For Elect Michael Glenn Mgmt For For For Elect Louis Smith Mgmt For For For Elect William Currie Mgmt For For For 2 APPROVE THE COMPANY'S Mgmt For For For AMENDED DIRECTOR RETAINER STOCK PLAN. 3 Ratification of Auditor Mgmt For For For US Bancorp Ticker Security ID: Meeting Date Meeting Status USB CUSIP9 902973304 04/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Victoria Buyniski Gluckman Mgmt For For For Elect Arthur Collins, Jr. Mgmt For For For Elect Olivia F. Kirtley Mgmt For For For Elect Jerry Levin Mgmt For For For Elect Richard Reiten Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 APPROVAL OF THE U.S. Mgmt For For For BANCORP 2007 STOCK INCENTIVE PLAN. 4 APPROVAL OF AMENDMENT TO Mgmt For For For RESTATED CERTIFICATE OF INCORPORATION. 5 Shareholder Proposal Regarding ShrHoldr Against Against For Annual Ratification of Executive Compensation 6 Shareholder Proposal Regarding Policy ShrHoldr Against Against For to Limit Benefits Provided Under the SERP USA Mobility Inc Ticker Security ID: Meeting Date Meeting Status USMO CUSIP9 90341G103 05/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Abrams Mgmt For For For Elect James Continenza Mgmt For For For Elect Nicholas Gallopo Mgmt For For For Elect Vincent Kelly Mgmt For For For Elect Brian O'Reilly Mgmt For For For Elect Matthew Oristano Mgmt For For For Elect Samme Thompson Mgmt For For For Elect Royce Yudkoff Mgmt For For For Usec Inc Ticker Security ID: Meeting Date Meeting Status USU CUSIP9 90333E108 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Mellor Mgmt For For For Elect Michael H. Armacost Mgmt For Withhold Against Elect Joyce F. Brown Mgmt For For For Elect Joseph Doyle Mgmt For For For Elect John Hall Mgmt For For For Elect W. Henson Moore Mgmt For For For Elect Joseph F. Paquette, Jr. Mgmt For For For Elect John Welch Mgmt For For For 2 Ratification of Auditor Mgmt For For For Wabtec Corp. Ticker Security ID: Meeting Date Meeting Status WAB CUSIP9 929740108 05/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert J. Brooks Mgmt For For For Elect William Kassling Mgmt For For For Elect Albert Neupaver Mgmt For For For Walt Disney Company Ticker Security ID: Meeting Date Meeting Status DIS CUSIP9 254687106 03/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Bryson Mgmt For For For Elect John Chen Mgmt For For For Elect Judith Estrin Mgmt For For For Elect Robert Iger Mgmt For For For Elect Steven Jobs Mgmt For For For Elect Fred Langhammer Mgmt For For For Elect Aylwin Lewis Mgmt For For For Elect Monica Lozano Mgmt For For For Elect Robert Matschullat Mgmt For For For Elect John Pepper, Jr. Mgmt For For For Elect Orin Smith Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Amended and Mgmt For Against Against Restated 2005 Stock Incentive Plan 4 Amendment to the 2002 Executive Mgmt For For For Performance Plan 5 TO APPROVE THE ShrHoldr Against Against For SHAREHOLDER PROPOSAL RELATING TO GREENMAIL. 6 Shareholder Proposal Regarding ShrHoldr Against For Against Poison Pills Watson Pharmaceuticals Inc Ticker Security ID: Meeting Date Meeting Status WPI CUSIP9 942683103 05/04/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Allen Chao Mgmt For For For Elect Michel Feldman Mgmt For For For Elect Fred Weiss Mgmt For For For 2 Amendment to the 2001 Incentive Mgmt For For For Award Plan 3 Ratification of Auditor Mgmt For For For Websense Inc Ticker Security ID: Meeting Date Meeting Status WBSN CUSIP9 947684106 06/05/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Carrington Mgmt For For For Elect Gary Sutton Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Transaction of Other Business Mgmt For Against Against Whirlpool Corp. Ticker Security ID: Meeting Date Meeting Status WHR CUSIP9 963320106 04/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For Against Against MICHAEL F. JOHNSTON 2 ELECTION OF DIRECTOR: Mgmt For Against Against WILLIAM T. KERR 3 ELECTION OF DIRECTOR: Mgmt For Against Against JANICE D. STONEY 4 ELECTION OF DIRECTOR: Mgmt For Against Against MICHAEL D. WHITE 5 TO APPROVE THE WHIRLPOOL Mgmt For For For CORPORATION 2007 OMNIBUS STOCK AND INCENTIVE PLAN Wilsons The Leather Experts Ticker Security ID: Meeting Date Meeting Status WLSN CUSIP9 972463103 06/07/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Rogers Mgmt For For For Elect R. Ted Weschler Mgmt For For For 2 Ratification of Auditor Mgmt For For For Winston Hotels Inc Ticker Security ID: Meeting Date Meeting Status WXHPRA CUSIP9 97563A102 06/21/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve the Merger Agreement Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Wolverine Worldwide Inc Ticker Security ID: Meeting Date Meeting Status WWW CUSIP9 978097103 04/19/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jeffrey Boromisa Mgmt For For For Elect David Kollat Mgmt For For For Elect David Mehney Mgmt For For For Elect Timothy O'Donovan Mgmt For For For 2 Amendment to the Executive Short- Mgmt For For For Term Incentive Plan 3 Amendment to the Executive Long- Mgmt For For For term Incentive Plan 4 Ratification of Auditor Mgmt For For For World Acceptance Corp. Ticker Security ID: Meeting Date Meeting Status WRLD Cusip 981419104 08/02/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Director Charles D. Walters Mgmt For For For Elect Director A. Alexander McLean, Mgmt For For For III Elect Director James R. Gilreath Mgmt For For For Elect Director William S. Hummers, Mgmt For For For III Elect Director Charles D. Way Mgmt For For For Elect Director Ken R. Bramlett, Jr. Mgmt For For For 2 Ratify Auditors Mgmt For For For World Air Holdings, Inc. Ticker Security ID: Meeting Date Meeting Status WLDA Cusip 98142V104 08/16/2006 Voted Meeting Type Country of Trade Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Director Ronald R. Fogleman Mgmt For For For Elect Director Jeffrey L. MacKinney Mgmt For For For Elect Director Russell L. Ray, Jr. Mgmt For For For Wyndham Worldwide Corp. Ticker Security ID: Meeting Date Meeting Status CUSIP9 98310W108 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Brian Mulroney Mgmt For Withhold Against Elect Michael Wargotz Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For XTO Energy Inc Ticker Security ID: Meeting Date Meeting Status XTO CUSIP9 98385X106 05/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: LANE Mgmt For Against Against G. COLLINS 2 ELECTION OF DIRECTOR: SCOTT Mgmt For Against Against G. SHERMAN 3 ELECTION OF DIRECTOR: BOB Mgmt For Against Against R. SIMPSON 4 Ratification of Auditor Mgmt For For For Zenith National Insurance Corp. Ticker Security ID: Meeting Date Meeting Status ZNT CUSIP9 989390109 05/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Max Kampelman Mgmt For For For Elect Robert Miller Mgmt For For For Elect Leon Panetta Mgmt For For For Elect Catherine Reynolds Mgmt For For For Elect Alan Rothenberg Mgmt For For For Elect William Sessions Mgmt For For For Elect Gerald Tsai, Jr. Mgmt For For For Elect Michael Zavis Mgmt For For For Elect Stanley Zax Mgmt For For For 2 PROPOSAL TO APPROVE THE Mgmt For For For 2 PURCHASE PLAN. 3 Ratification of Auditor Mgmt For For For Zhone Technologies Inc Ticker Security ID: Meeting Date Meeting Status ZHNE CUSIP9 98950P108 05/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Morteza Ejabat Mgmt For For For Elect Michael Connors Mgmt For For For Elect James Timmins Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 APPROVAL OF AMENDMENT TO Mgmt For Against Against 2 Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain.  Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain. ' Where management has made no recommendation on a ballot item, 'NA' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against. ' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Putnam Capital Appreciation Fund By: /s/ Charles E. Porter Name: Charles E. Porter Title: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Date: August 13, 2 0
